 BEISER AVIATION CORPORATION399CONCLUSIONS OF LAW1.The Unionsare labor organizationswithin themeaning ofSection 2(5) ofthe Act.2.All truckdrivers, packers, craters, order fillers, checkers, warehousemen, loaders,helpers, and working foremenemployed by the employer-members of the Committeeand within the jurisdiction of the Unions,excluding all other personnelconstitute,and at all times material constituted,a unitappropriate for the purposes of col-lective bargainingwithin themeaning ofSection 9(b) of the Act.3.At all times material since July 30, 1956,.the Unions have been the exclusivebargaining representatives of all employees in the aforesaid unit within the meaningof Section9(a) of the Act.4.By failingto bargaincollectively with the Unionsas the exclusive bargainingrepresentatives of theemployeesin the appropriateunitand by enteringinto indi-vidual contracts with the lease drivers, the Committeeand itsemployer-membershave engaged in and are engaging in unfairlabor practices within themeaning ofSection 8(a) (1) and(5) of the Act.5.The aforesaid unfair laborpractices are unfair labor practices affecting com-merce within the meaning of Section2(6) and (7) of the Act.[Recommendations omitted from publication.)BeiserAviation CorporationandMillwright and MachineryErectors Local Union No.2219, of the United Brotherhoodof Carpenters and Joiners of America,AFL-CIOandMooreAir Base Independent Employees Association,Party to theContract.Case No. 23-CA-970. January 23, 1962DECISION AND ORDEROn August 24, 1960, Trial Examiner Vincent M. Rotolo issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.Thereafter, the General Counsel and theRespondent filed exceptions to the Intermediate Report.The Gen-eral Counsel filed a brief in support of his exceptions and partly insupport of the Intermediate Report and Respondent filed a briefin' support of its exceptions.Pursuant to the provisions of Section 3(b) of the Act,. the Boardhas delegated its powers in connection with this case to a three-member panel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicialerror wascommitted.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entirerecord inthe case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner with the following additions andmodifications.135 NLRB No. 33. 400DECISIONS Or NATIONAL LABOR RELATIONS BOARD1.For the reasons set forth in the Intermediate Report, we find, inagreement with the Trial Examiner, that the Respondent violatedSection 8(a) (1) of the Act by: Threatening employees with reprisals,including the closing of the Moore Airbase, if they supported theCharging Party, hereinafter called Local 2219, and promising bene-fits if they would not choose Local 2219; discriminatorily enforcinga no-solicitation rule; 1 transferring and restricting employee I-Tillto the electric shop, threatening him for his activity in behalf ofLocal 2219, and also threatening him with discharge for complainingabout Inspector Miller's violation of the no-solicitation rule in behalfof the Employees' Committee; and engaging in surveillance of ameeting called by Local 2219.2However, contrary to the Trial Examiner, we find that the con-duct of the Respondent, 2 days before a Board-conducted election,in distributing for wear by its employees cards which bore facsimilesof the voting boxes appearing on the Board's election ballots, andwere premarked with an "X" in the "No," or against Local 2219,boxes, was further violative of Section 8 (a) (1) of the Act. In sofinding, we regard it as immaterial whether, in the process of distribut-ing the cards, the Respondent accompanied such distribution byindependent coercive conduct.It is sufficient in the circumstancesof this case that by placing an employee in a position where he mustdeclare himself as either for or against Local 2219, the Respondentcoerced employees in violation of Section 8 (a) (1).42.The Trial Examiner also found that the Respondent violatedSection 8(a) (2) and (1) of the Act by assisting the Employees' Com-mittee and its successor, the Moore Air Base Employees IndependentAssociation (herein called the Independent), but that it did not. domi-nate or interfere with the Committee or the Independent in its forma-tion or administration.We disagree with the Trial Examiner to theextent that we find that the evidence establishes that the Respondentalso dominated and interfered with these labor organizations in vio-lation of Section 8(a) (2) and (1) of the Act.1In the absence of exceptions,we shall adopt,pro forma,and without expressing ouropinion as to its merits,the Trial Examiner's finding that the no-solicitation rule wasvalidly adopted.2We read the Trial Examiner's findings in this connection as a finding that Respondent'sSupervisors Sprayberry,Malone, andWilburn wentto Pharr for the purpose of engagingin surveillance and actually engaged in surveillance.In any event,it is clear that therecord supports such finding which we make.We need not pass upon the General Counsel's contention that President Beiser's state-ment on -November 3 contained a misrepresentation of fact and thereforewas violativeof section 8(a) (1) since,even if found to be so, any such finding would be merelycumulative.3TheChas V. Weise Co ,1337(NLRB 765We note,however, the Fisher incident men-tioned in the Intermediate Report and other record evidence indicating that Respondentdid accompany such distribution by independent coercive conduct.4 The ChasV.WeiseCo ,supraSeeBrown andRootCaribe,Inc ,123XNLRB 1817 ;California Compress Company,Inc,121, NLRB 1388,enfd.274 F 2d 104 (C.A. 9). BEISERAVIATION CORPORATION401As shown by the factual recital in the Intermediate Report, andother facts in the record not adverted to by the Trial Examiner, theRespondent initiated and participated in the formation of the Com-mittee and the Independent.Thus, the evidence shows that in theinitial suggestion for the formation of the Committee came from theRespondent's President Beiser. In August 1959,5 in response to anexpression of dissatisfaction with the Respondent's vacation policy,Beiser told an inspector, one Miller, to form a committee and that he,Beiser, would negotiate with such committee.Apparently Miller didnothing about this suggestion before leaving on his vacation.OnMiller's return, Beiser sought him out, and again suggested thatMiller do something agout forming a committee.On later occasions,as the record shows, Beiser made similar suggestions to Acting CrewChief Byrd and employee Hill; and on October 23, at a meetingwhich Beiser called for the purpose of voicing his objection to "out-side unions," 9 Beiser told the employees to form a committee andpromised that if they organized one, he would deal with it.Pursuant to Beiser's suggestions, Inspector Miller with Respond-ent's approval' conducted elections in various areas of the base, askingemployees to vote for representatives to serve on an employees' com-mittee, but not submitting to the employees the question whether theydid or did not favor that form of organization. A number of Respond-ent's supervisors helped run the elections, voted therein, and somewere elected to serve on the Committee.'Moreover, the Respondentpermitted the elections to be conducted on company time in violationof a rule against all solicitation on company time which it had recentlyadopted as the result of Local 2219's organizational campaign amongthe employees.The evidence also shows that soon after the Committeehad been formed, Respondent again assured the employees and, subse-6Except where specifically otherwise indicated,all events occurred in 1959.6 Respondent's reference to an "outside union" was to the Charging Party, Local 2219,which was then engaged in actively organizing the Respondent's employees and had fileda representation petition with the Board.4Miller's own understanding that Respondent knew and approved of his activities isfully corroborated by such events as Chief Sprayberry'sdirection to Acting Crew ChiefByrd, who had protested Miller's running an election in the JEFM shop,to permit it.and by Supervisor Pinkerton's threat to employee Hill, who had similarly protested.against expressing opposition to Miller's running an election in the electric shop.8 Crew Chief R McMullen ran the elections in his section and helped count the ballots,and Acting Crew Chief David Byrd helped Inspector Miller run the election in the JEFMshop(see footnote 7).Crew Chief Bowen voted in an electionMcMullen was elected asa representative and a short time later,after the representative from his section leftRespondent's employ, Crew Chief Daum also became a representative. Although Respond-ent concedes that Acting Crew Chief Byrd was a supervisor,it denied that the other crewchiefswere supervisors.However,the record shows that the crew chiefs exercised theauthority responsibly to direct the work of other employees,and their supervisory statusis also reflected in the Respondent's job descriptions for these individualsIn view thereofand, moreover,in view of Respondent's admission as to Acting Crew Chief Byrd, we find,contrary to Respondent,that its crew chiefs are supervisors within the meaning of the Act.634449-62-vol. 135-276r 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDquently, the members of the Committee, that it approved its formationand supervisory participation therein, and would meet with it.The evidence further discloses that Respondent from the very outsetplayed a significant part in the Committee's functioning, and acceptedthe Committee's claimed authority to act for the employee body with-out even questioning whether the Committee had ever been endorsedby a majority of the employees.Thus, on the occasion of his initialmeeting with the Committee on October 30, President Beiser "stronglyadvised" the Committee against intervening in the pending representa-tion proceeding before the Board and seeking a place on the ballot.Furthermore, stating at this meeting that he "sensed" that the Com-mittee desired to function as a complete labor organization, Beiser andSuperintendent Slack, who was also present, left the meeting; butthey nonetheless instructed Slack's personal secretary to remain andtake the minutes of the meeting. Ina subsequent bulletin issued jointlywith Miller, Beiser advised the employees that he could no longer dealwith them individually, and must deal with the Committee memberswho had-been chosen; 9 Beiser also stated at the same time, however,that collec{Sive bargaining would be furthered if the employees formeda "bona fide and permanent" labor organization. The Committee im-mediately took steps to convert its organization to the form suggestedby the Respondent.However, no meeting of employees was ever calledby the Committee to decide whether the employees wanted a so-called"bona fide and permanent" labor organization, and no opportunitywas afforded the employees to express their sentiments about the for-mation of such organization.On November 12 to 19, about 2 weeks after Beiser's aforementionedinitialmeeting with the Committee, Miller and other members of theCommittee circulated cards prepared by the Respondent which, whensigned, attested only to an employee's membership in anexistingorganization, and these cards were thus distributed immediately afterBeiser's November 11 joint bulletin with Miller made clear that Beiserfavored the signing of such cards and that he promised benefits there-for.The Committee drafted a set of bylaws and a constitution forthe proposed labor organization patterned after those of a similarorganization functioning at the Respondent's Marana Airbase, andthe Committee adopted them without ever submitting them to the em-ployees for their approval.loThe record shows further that the Committee, without theemployees' consent or knowledge, was thereafter designated as the'Even If President Beiser may have preferred no employee organization of any kind,an inference drawn by the Trial Examiner which we consider somewhat doubtful, thisdoes not alter the fact that,in the circumstances of this case,he did prompt the forma-tion of the Committee and its successor, the Independent, because he preferred that typeof organization to an"outside" union.'0The evidence shows that copies of the bylaws and constitution were furnished tothe Committee through Beiser as conduit,and with Beiser's express consent. BEISER AVIATION CORPORATION403Independent's board of representatives, and that this board of repre-sentatives elected from among its members the officers of the organiza-tion and an executive committee which was to deal with the Respond-ent.Here, again, the evidence shows that the executive committeeincluded Respondent's supervisory personnel.liThe Independent did not manifest the characteristics of a labororganization capable of representing employees independent of man-agement.Thus, apart from the role played by Respondent's super-visory personnel, the Independent was completely dependent on theRespondent for financial and other support, had no treasury, collectedno dues, and had no other source of income. It retained no attorney ofits own and relied on the Respondent's own attorney for whatever legalservices it required.Neither its bylaws nor constitution had any pro-vision for regular meetings by all employees nor for regular meetingsby the executive committee or the board of representatives for con-sideration, apart from management, of any strictly intraunion affairs.Such meetings that were held apart from management were held oncompany time and property with Superintendent Slack's secretary oranother of Respondent's secretaries in attendance for the taking ofminutes, and the individuals participating were paid for their time bythe Respondent.In addition, the record establishes that the executive committee, thealleged bargaining arm of the Independent, did not engage in whatcould be called arm's-length bargaining with the Respondent.Thus,the executive committee, together with a Respondent-appointed boardof supervisors,13 together constituted a so-called joint board.Theagenda for joint board meetings had to be approved by both sides inadvance of the meeting.At the meetings, instead of the employee-elected representatives actively and independently advancing the in-terests of the employees, the joint board operated by voting openly onquestions coming before it until unanimous agreement of all wasreached.No provision was made for the arbitration or other dispo-sition of grievances past the joint board in the unlikely event thatunanimous agreement could not be reached.13Moreover, such mattersas how employees initially should present grievances to their ownrepresentatives were made a concern of the joint board'14 thus giving11Crew ChiefR. Daum was elected as one of its five regular members andCrew ChiefMcMullenas an alternate11 It is of interest to notethat theIndependent's bylaws providedthat itwas the organi-zation's purpose to bargainwith a"Board of Supervisors" representingthe Respondent11There is no evidence that at any meeting at which grievances were considered thecommittee members ever voted contraryto the wishes of management.16 Itis interestingto note that in supplement No 5 to the so-called employment agree-ment, actually a recognition agreement entered into on or about February 8, 1960, theIndependent gives up its right under the Act to have a representativepresent atthe firststep of the grievance procedure. 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent further effective control over the administration ofthe Independent.15When the foregoing evidenceis viewed in its completecontext, andnote is taken of the Respondent's strong hostility to its employeeschoosing representationby an "outside"union, as againstthe manybenefitsRespondent accorded the Committee and the Independent, weare fully convinced that the Respondent not onlyassistedand sup-ported the Employees' Committee and its successor, the Moore AirBase Independent Employees' Association, as the Trial Examinerfound, but that italso dominatedand interfered with the formationand administrationof the organizations.Accordingly, we find that bysuch conduct the Respondent violated Section 8(a) (2) and (1) ofthe Act.ia3.We agree with the Trial Examiner that the Respondent, com-mencing May 6, 1960, relieved employee David Byrd 11 of his normalwork, seated Byrd in the center of its jet engine room, and demotedhim to the job of ordinary mechanic as a reprisal for testifying as awitnessfor the General Counsel in the instant proceeding," and thatsuch conduct on the part of the Respondent violated Section 8(a) (1)of the Act because it clearly indicated to employees, generally, thattheyalsowould be subjected to reprisals for similarly testifying."Further evidence of the Independent's subjection to the Respondent appears in theso-called employment agreement.(Ibid.)In It the Independent binds itself to appoint anexecutive committee consisting of a chairman and duly elected employee representativesfor the purpose of negotiating with the Respondent,thereby waiving the right to changeits structure.We find,also, in view of the Respondent's expressed hostility to "outside"unions and to "outsiders"representing its employees,that the parties also understoodthat by such clause the Respondent was waiving the right to have any"outsider"assist itin negotiations,thereby drastically surrendering its right to function as a truly independ-ent organization.18Also, as indicated, we agree with the Trial Examiner that the Respondent unlawfullyassisted and supported the Employee'sCommittee and its successor organization, theIndependent.We think it proper,nevertheless,to find additionally that in recognizingand bargaining with the Independent on and after February 8, 1960, after the RegionalDirector had sustained Local 2219's objections to the election in the representation case,the Respondent violated Section 8(a) (2) under the Board'sMidwest Pipingdoctrine.Midwest Piping & Supply Co., Inc.,63 NLRB 1060. Also seeNational Container Corpora-tion,103 NLRB 1544, enfd.211 F. 2d 525(C.A. 2).Further,we find that the Respondent,in recognizing and bargaining with the Independent prior to February 8, 1960, was alsoin violation of Section 8(a)(2), as the question concerning representation initially raisedby Local 2219's petition had not ceased to exist because Local 2219 had filed objectionsto the electionEven apart therefrom,we do not agree with the Trial Examiner that prior to February 8,1960, the Respondent was in anywise obligated to recognize and bargain with the Inde-pendent.The Trial Examiner apparently overlooks his contrary finding, amply supportedby the record, that the Respondent unlawfully assisted and supported the Independentand that such unlawful assistance and support warranted an order directing the Respond-ent to cease and desist from recognizing or bargaining with it.Thus,any obligationwhich might have been imposed upon the Respondent would have been an obligation todesist from giving further unlawful support to the Respondent through recognition orbargaining.1SAs noted above, Byrd has been acting crew chief of the jet engine shop.However, inDecember 1959, Respondent appointed Eduardo Leal as crew chief of the shop and assignedByrd to recordkeeping duties only.It is clear,and we find,that after Leal's appoint-ment, Byrd neither retained nor exercised any supervisory authority under the Act.18The Respondent treated Byrd in this fashion while, at Respondent's request, thishearing was in adjournment. BEISER AVIATION CORPORATION405We find, however, that the Trial Examiner erred in not permittingthe General Counsel to amend the complaint to allege that this con-duct of the Respondent also violated Section 8(a) (4) of the Act.Wedo not believe that the General Counsel's request, which came beforethe close of this phase of the case, was untimely made ; the requestto amend is hereby granted.And as the facts were fully litigated, wetherefore find that, by engaging in the foregoing conduct, the Re-spondent violated Section 8(a) (4) of the Act.Moreover, we believeit imperative, in order to protect the integrity of Board processes,that such specific finding be made, as Respondent's conduct consti-tutes a flagrant interference not only with employees' rights but alsowith the orderly processes of this Act.194.We find, contrary to the Trial Examiner, that the Respondent bydischarging Fred Keas violated Section 8 (a) (3) and (1)- of the Act.We are of the opinion, as alleged by the General Counsel, that Keaswas discharged for his activities in behalf of Local 2219, and thatthe ground asserted by the Respondent as justification for his dis-charge was a mere pretext.It is not disputed that Keas was an active proponent of Local 2219,and that Respondent had knowledge of his activities. It is also clearthat the Respondent was actively opposed to this organizational ac-tivity, and we have already found that Respondent's course of actionto defeat such organizational efforts among its employees involvedviolations of Section 8(a) (4), (2), and (1) of the Act.The attitude of the Respondent to the organizational activities ofKeas and other employees is reflected in a report, submitted on Octo-ber 23, by Respondent's jet engine chief, Sprayberry,20 to his superiorshortly after Local 2219 began organizational activities in which herecommended the discharge of Keas, Cowan, and Byrd. Sprayberryreported that Keas and another employee, James Cowan, were solicit-ing union membership on company time with the approval and activeconnivance of their acting crew chief, David Byrd,21 attributing aslowdown in work by Keas to these concerted activities. Sprayberrythereupon recommended Keas' discharge for the alleged slowdown andfor "harassing" his fellow workers, despite the fact that the Re-spondent at that time had no rule against solicitation .2110Althoughthe General Counsel alleged a violation of Section 8(a) (3) of theAct, theTrial Examiner did not find such violation.As the General Counsel did not exceptthereto,we find it unnecessary to decide whether such conduct was also violative ofSection 8(a) (3).20As noted above, Sprayberry was one of three respondent supervisors who engaged insurveillance of Local 2219's October 24 meeting.211n contrast to this recommendation for Byrd'sdischarge,it is noteworthythat theRespondent not only did not disapprove or Byrd's later participation,on company time,in electing representatives to the Employees' Committee,but, through Sprayberry, actu-ally encouraged and endorsed such supervisory conduct22The Respondent first adopted a rule against solicitation on October 23 after receiptof Sprayberry's report.As found above, the Respondent disparately applied this rule bypermitting adherents of the Employees'Committee to violate it while enforcing it against 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent apparently took no action on these recommenda-tions of Sprayberry, but on November 11, within a matter of lessthan 3 weeks, Sprayberry again recommended Keas' discharge, thistime on the alleged ground that Keas had been careless in performinghis work.The Respondent asserts that it acted on Sprayberry's rec-ommendation and discharged Keas on November 24.The specific incident which purportedly caused Keas' dischargeconcerned a failure to install a baffle in the rear part of a jet engineworked on by Keas and mechanic's helper Francisco Perez. The Re-spondent does not deny that Perez, to whom the particular work hadbeen assigned because it was relatively simple, was the one who com-mitted the error, nor does it claim that Keas was at fault in assigningthis particular work to Perez.Respondent does contend that it dis-charged Keas for "certifying," on the work report covering the en-gine, that the necessary work had been done when in fact it had not.However, the record shows that Sprayberry, who recommended Keas'dismissal, did not mention such error in his report, did not evenknow at the time that Keas, rather than Perez, had signed that thework had been done, and that Sprayberry did not learn of it untilafterKeas was discharged. It is thus obvious that "certification"did not play a part in Sprayberry's recommendation and that such"certification" was a mere afterthought of the Respondent.Respondent further alleges that the failure to install the bafflecould have had serious consequences and that it was justified in dis-charging Keas because lie was responsible for Perez' failure to dohis work properly.But Keas' discharge was not recommended becauseof the baffle incident.Rather, Sprayberry's recommendation of dis-charge was purportedly based upon Keas having displayed an "in-different attitude and lackadaisical work in the past."We must,therefore, determine what Sprayberry meant by such alleged "indif-ferent attitude and lackadaisical work in the past."The Respondentconcedes that it had no criticism of Keas' work since Sprayberry'searlier report which recommended the discharge of three employees,one of them Keas. Indeed, Sprayberry testified that Keas had madea sincere effort to improve his "attitude" and production since suchearlier report.It is therefore clear and we find that, in referring toKeas' "indifferent attitude and lackadaisical work in the past," Spray-berry meant, as we have noted above, Keas' activities on behalf ofLocal 2219.As the Respondent's discharge of Keas was based uponsuch recommendation, we find that it discharged Keas for reasons ofhis union activities 23adherents of Local 2219.SeeN.L.R.Bv AvondaleMilla,242 F 2d669, 671 (C A 5), affd357 U.S. 357.23 It Is significant that the remaining two individuals mentioned by Sprayberry in hisearlier report,and recommended for discharge,were subsequentlydischargedon groundswhich the Boardisfindingtohave beendiscrimnatoiySee ]35 NLRB 433, con- BEISERAVIATION CORPORATION407Furthermore, our conclusion that the incident of the baffle was amere pretext for Keas' discharge is further supported by evidencethat comparable if not moreserious errorswere made by other em-ployees without their receiving anything more than a reprimand, ifthat.Thus, for example, Sprayberry merely reprimanded employeeKlepfer, a 'senior mechanic like Keas, when a screwdriver belongingto him was discovered in the firewall of an already installed and flownengine; Sprayberry did not even reprimand Inspector Miller, theleader of the Respondent-favored Employees' Committee and Inde-pendent, when tools were left by him in an aircraft ready for flight;and Respondent's supervisors did not attempt to learn from the shoprecords the identity of employees who had failed to put baffles inengines which had been installed and flown 24Moreover, neitherInspector Dalton, who also signed the work report indicating thatthe work had been done, nor mechanic's helper Perez, who was re-sponsible for the failure to install the baffle, was in anywise disciplinedfor the error; and it also appears that Respondent took no steps torevise itsinspection procedures to avoid recurrence of such errors25Furthermore, the Respondent's contention that it considered theKeas' error so serious as to require his discharge is not supported bythe record.The record shows that Sprayberry's recommendation wason Superintendent Slack's desk for 2 weeks without any further at-tention being paid to it, and that Keas was permitted to perform hisusual work. If, indeed, the errorwas as seriousas Sprayberryclaimed, there is no reasonable explanation for Sprayberry's failureto relieve Keas of his duties and reassign him to less exacting work, orhis failure to contact either PresidentBeiser orDuckworth, Super-intendent Slack's assistant,who unquestionably had the authority toact in Slack's absence,for immediate action on the matter.26In view of theforegoingand on the record as a whole," we find thatthe Respondent dischargedKeas becauseof his activities on behalfcurrently issued (David Byrd)See 135 NLRB No. 35, concurrently issued (James Cowan)As to the Respondent's discriminatory change in Byrd's working conditions,seesupra24Respondent seeks to justify the disparate treatment accorded Keas on the groundthat the other Incidents of negligence were discovered at an earlier point In the processof overhauling and testing the engines.As noted,the evidence is to the contrary.25 Contrary to the Trial Examiner,the Respondent did not assert as a basis for its dis-charge of Keas that Its contract with the Air Force "required"it to do soRather, therecord shows that the Respondent merely speculated that the Air Force might take suchaction if it ever learned of the errorMoreover,the Respondent could not have reason-ably felt that It was required to discharge Keas, since it had taken no comparable actionin any of the other cases involving alleged serious error29The record also does not support the Trial Examiner's finding that Sprayberry orderedKeas, after the missing baffle had been installed,to move the engine over to the testingline and to remove the yellow tag affixed after the earlier testingOn the contrary,Sprayberry's own testimony Is that Sprayberry merely asked if Keas was planning to moveIt over and upon receiving a negative response then commented that he, himself, wouldtake care of it. It Is apparent,therefore,that the Respondent's contention that Keaswas also discharged because of his refusal to obey such order has no basis in fact27We have taken official notice of the record and findings in 135 NLRB 433 and 135NLRB 450, companion cases issued concurrently. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Local 2219, and thatin so doingit violatedSection 8(a) (3) and(1) of the Act.THE REMEDYHaving found in agreement with the Trial Examiner that the Re-spondent is engaging in and has engaged in unfair labor practices,we shall order it to cease and desist therefrom and to take affirmativemeasures which will effectuate the policies of the Act.We have also found, contrary to the Trial Examiner, that the Re-spondent has dominated and interfered with the formation and ad-ministration of the Employees' Committee and the Moore Air BaseIndependent Employees Association in violation of the Act.We shallorder the Respondent to withdraw and withhold all recognition from,and completely disestablish, the Employees' Committee and the MooreAir Base Independent Employees Association.Becauseof such viola-tion, and apart from the Respondent's other violations herein whichwould require a similar remedy,28 we shall also order the Respondentto cease giving effect to any agreement, oral or written, made withthe Moore Air Base Independent Employees Association :Provided,however,That nothing herein shall require the Respondent to vary orabandon any wage, hour, seniority, or other substantive feature ofits relations with its employees which the Respondent has establishedin the performance of these agreements, or to prejudice the assertionof any rights acquired by them thereunder.As we have also found, contrary to the Trial Examiner, that theRespondent discriminatorily discharged employee Fred Keas, weshall direct Respondent to offer reinstatement to Keas and to makehim whole for any loss of pay he may have suffered as the result ofthe discrimination against him, by payment to him of a sum of moneyequal to the amount which he normally would have earnedas wages,from the date of this discharge on November 24, 1959, less his netearnings during said periods.Such loss of pay shall be computedon the basis of separate calendar quarters, in accordance with thepolicy enunciated in the'Woolworth29 case.However, in accord withour usual practice, where a Trial Examiner has recommended dis-missing a discrimination allegation, backpay will be tolled from thedate of issuance of the Intermediate Report to the date of this Decisionand Order SoAs Texas has a right-to-work law, we shall delete from the Orderherein the proviso "except to the extent that such rightmay be af-21See footnote 16 hereof.21F.W. Woolworth Company,90 NLRB 289.50 The Intermediate Report in Case No. 23-CA-1072, 135 NLRB 450,a companion caseissued concurrently,and of which we take official notice,indicates that the Employer'soperations at Moore Air Force Base ceased on December 31, 1960.However,the recordin that case does not definitely establish that fact.Accordingly,we shall leave thequestion of the possible effect of this cessation on the Respondent's reinstatement andbackpay liability to the compliance stage of the proceeding BEISER AVIATION CORPORATION409fected by an agreement requiring membership in a labor organizationas a condition of employment as authorized in Section 8(a) (3) ofthe Act, as modified by the Labor-Management Reporting and Dis-closure Act of 1959."The Trial Examiner recommended only a narrow cease-and-desistorder.Because we believe, from the Respondent's past conduct, andeven apart from our finding of a discriminatory discharge, that Re-spondent's commission of similar and other unfair labor practicesreasonably may be anticipated, we shall issue a broad cease-and-desistorder, forbidding the Respondent from infringing "in any other man-ner" upon the rights of its employees as guaranteed by the Act.If the Respondent has ceased its operations at the Moore Air ForceBase," the posting of the usual notice to employees obviously wouldbe futile.We shall therefore order that the Respondent, in the eventit has ceased such operations, mail signed copies of said notice to allemployees who were in its employ between August 15, 1959, andJune 30, 1960.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National Labor.Relations Board hereby orders that the Respondent, Beiser AviationCorporation, Mission, Texas, its officers, agents, successors, and assigns,shall:1.Cease and desist from :(a)Dominating or interfering with the formation or administra-tion of the Employees' Committee and the Moore Air Base Independ-ent Employees Association or of any other labor organization of itsemployees, and from contributing financial or other support to anylabor organization, and from otherwise interfering with the repre-sentation of its employees through a labor organization of their ownchoosing in violation of Section 8 (a) (2) and (1) of the Act.(b)Recognizing or bargaining with the Employees' Committeeor the Moore Air Base Independent Employees Association, or anysuccessor thereto, ,as the representative of any of its employees for thepurpose of dealing with the Respondent concerning grievances, labordisputes, wages, rates of pay, hours of employment, or other con-ditions of employment.(c)Giving effect to any agreement, oral or written, made with theEmployees' Committee or the Moore Air Base Independent EmployeesAssociation :Provided, however,That nothing herein shall require theRespondent to vary or abandon any wage, hour, seniority, or othersubstantive feature of its relations with its employees which the Re-.31 Ibid. 410DECISIONS OF NATIONAL- LABOR RELATIONS BOARDspondent has established in the performance of these agreements, orto prejudice the assertion of any rights acquired thereunder.(d)Discouraging activity on behalf of Millwright and MachineryErectors Local Union No. 2219, of the United Brotherhood of Car-penters and Joiners of America, AFL-CIO,' or of any other labororganization, by discharging any of its employees, or by discriminatingagainst them in any other manner.(e)Placing its employees in a position where they must declarethemselves either for or against Millwright and Machinery ErectbrsLocal Union No. 2219, of the United Brotherhood of Carpenters andJoiners of America, AFL-CIO, or any other labor organization, orotherwise interrogating its employees regarding their exercise of rightsguaranteed by the Act in a manner violating Section 8(a) (1) ofthe Act.(f)Threatening to discharge or restricting the movements of em-ployees who engage in activities on behalf of Millwright and Machin-ery Erectors Local Union No. 2219, of the United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, or any other labororganization, during working hours on its premises while permittingsuch activities by adherents and representatives of any other labororganization.(g)Prohibiting the representatives of Millwright and MachineryErectors Local Union No. 2219, of the United Brotherhood of Car-penters and Joiners of America, AFL-CIO, or any other labor or-ganization, from soliciting members on its premises while permittingthe representatives of any other labor organization to engage in suchactivities.(h)Advising and warning its employees that the United StatesAir Force disapproves of union representation of its employees by out-side unions with national or international affiliation and that it wouldclose down the base if they selected such an organization to representthem.(i)Promising to use its influence with the United States Air Forceto approve and give additional benefits to its employees where suchapproval was necessary under its contract with said Air Force pro-vided they do not select an outside union with national or internationalaffiliation to represent them for collective bargaining purposes.(j)Coercing and changing the conditions of work of any employeebecause he has given testimony in a National Labor Relations Boardcase.(k)Engaging in or attempting to engage in surveillance of con-certed or union activities.(1)In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, to form,join, or assist Millwright and Machinery Erectors Local Union No. BEISER AVIATION CORPORATION4112219, of the United Brotherhood of Carpenters and Joiners of Amer-ica, AFL-CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, or to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any and all such activities.2.Take the following affirmative action, which the Board finds, willeffectuate the policies of the Act :(a)Withdraw and withhold all recognition from, and completelydisestablish, the Employees' Committee and the Moore Air Base In-dependent Employees Association, as the representative of any of itsemployees for the purpose of dealing with it concerning grievances,labor disputes, wages, rates of pay, hours of employment, or otherconditions of employment.(b)Offer Fred Keas immediate and full reinstatement to his formeror substantially equivalent position without prejudice to his seniorityor other rights and privileges, and make him whole in the manner setforth in the section hereof entitled "The Remedy" for any loss of payhe may have suffered by reason of the discrimination against him.(c)Preserve and, upon request, make available to the Board andits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to determine the amount of back-paydue Keas under the terms of this Order.(d)Restore to David Byrd the same working conditions that heenjoyed prior to his having given testimony against the Respondentin these proceedings.(e)Post immediately at the Moore Air Base near Mission, Texas,copies of the notice attached hereto marked "Appendix." 32 Copies ofsaid notice, to be furnished by the Regional Director for the Twenty-third Region, shall, after being duly signed by the Respondent'sauthorized representative be posted by it immediately upon receiptthereof and maintained for 60 consecutive days thereafter in conspicu-ous places at said base, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, or coveredby any other material.(f)Send a signed copy of the notice attached hereto marked "Ap-pendix" to all employees in its employ between August 15, 1959, andJune 30, 1960, if it has ceased operations at Moore Airbase.(g)Notify the Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to complyherewith.n In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order " 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL OF OUR EMPLOYEES WORKING AT THEMOORE AIR FORCE BASEPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT dominate or interfere with the formation or theadministration of the Employees' Committee or the Moore AirBase Independent Employees Association or any other labororganization or contribute financial or other support thereto.WE WILL NOT recognize the Employees' Committee, or theMoore Air Base Independent Employees Association, or any suc-cessor thereto, and we hereby permanently withdraw recognitionfrom and disestablish them as representatives of any of ouremployees for the purpose, in whole or part, of dealing with ordiscussing grievances, labor disputes, wages, rates of pay, hoursof employment, or conditions of work.WE WILL cease giving effect to any agreement, oral or written,made with the Employees' Committee or the Moore Air BaseIndependent Employees Association,Provided, however,Thatnothing herein requires us to vary or abandon any wage, hour,seniority, or other substantive feature of our relations with ouremployees which we have established in the performance of theseagreements, or to prejudice the assertion of any rights acquiredby them thereunder.WE WILL NOT discourage membership in or other activity onbehalf of Millwright and Machinery Erectors Local Union No.2219, of the United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, or of any other labor organization, by dis-charging Fred Keas or any of our employees, or by discriminatingagainst them in any other manner.WE WILL NOT place our employees in a position where they mustdeclare themselves either for or against Millwright and Machin-ery Erectors Local Union No. 2219, of the United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, or any otherlabor organization, or otherwise, interrogate our employyees re-garding their exercise of rights guaranteed by the Act in a man-ner constituting interference, restraint, or coercion in violationof Section 8 (a) (1) of the Act.WE WILL NOT threaten to discharge or restrict the movements ofemployees who engage in activities on behalf of Millwright andMachinery Erectors Local Union No. 2219, of the United Brother-hood of Carpenters and Joiners of America, AFL-CIO, or any BEISER AVIATION CORPORATION413other labor organization,on our premisesduring work hourswhile we are not enforcing our rule prohibiting such activitiesagainst adherents and representatives of any other labororganization.WE WILL NOT prohibit the representatives of Millwright andMachinery Erectors Local Union No. 2219, of the United Brother-hood of Carpenters and Joiners of America, AFL-CIO, fromsoliciting members on our premises while we are permitting therepresentatives of any other labor organization to engage in suchactivities.WE WILL NOT advise or warn our employees that the UnitedStatesAir Force disapproves of union representation of ouremployees by outside unions with national or international affilia-tion and that it would close down the base if they selected such anorganization to represent them.WE WILL NOT promise to use our influence with the UnitedStates Air Force to approve and give additional-benefits to ouremployees where such approval was necessary under our contractwith said Air Force, provided they do not select an outside unionwith national or international affiliation to represent them forcollective-bargaining purposes.WE WILL NOT coerce or change the conditions of work of DavidByrd, or any of our employees, because of testimony in a NationalLabor Relations Board case.WE WILL NOT engagein orattempt toengagein surveillance ofconcerted or union activities.WE WILL offer to Fred Keas immediate and full reinstatementto his former or substantially equivalent position, without preju-dice to his seniority or other rights and privileges; and WE WILLmake Fred Keas whole for any loss in pay by reason of the dis-crimination against him.WE WILL restore to David Byrd the same working conditionsthat he enjoyed prior to his having given testimonyin theseproceedings.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their rights to join orsupport any labor organization of their own choosing, to refrainfrom doing so, or in the exercise of the other rights guaranteedby Section 7 of the National Labor Relations Act.Under theguarantees of Section 7 of said Act, all our employeesare freeto become or refrain from becoming members of, or,applying formembership, assisting, or expressing interest in, Millwright andMachinery Erectors Local Union No. 2219, of the United Brother-hood of Carpenters and Joiners of America, AFL-CIO, or any 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDother labor organization, or to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any and all such activities.BEISERAVIATION CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice, 650 M & M Building, 1 Main Street, Houston, Texas (telephonenumber Capitol 2-7201) if they have any question concerning this no-tice or if they have information that its provisions are being violated.INTERMEDIATE REPORTSTATEMENT OF THE CASEOn February 4, 1960, Millwright and Machinery Erectors Local Union No. 2219,of the United Brotherhood of Carpenters and Joiners of America, AFL-CIO, here-inafter referred to as Local 2219, filed an amended charge against Beiser AviationCorporation, hereinafter referred to as the Respondent, alleging that said Respond-ent had violated Section 8(a)(1), (2), and (3) of the National Labor Relations Act,as amended.On February 5, 1960, the Regional Director for the Twenty-thirdRegion (Houston, Texas), issued a complaint against the Respondent based uponthe above-mentioned charges.This complaint, as subsequently amended, alleges insubstance that: (1) Beginning with on or about October 15, 1959, the Respondentengaged in various acts of interference, restraint, and coercion against its employeeswhich were violative of Section 8(a)(1) of the Act; (2) on or about October 28,1959, it formed, contributed support to, and dominated a labor organization of itsemployees in violation of Section 8(a) (2) of the Act; (3) on or about November 24,1959, it discharged employee Fred Keas because of his activities on behalf of Local2219, in violation of Section 8(a)(3) of the Act; and (4) on or about May 6,1960, it coerced and changed the working conditions of employee David Byrd inviolation of Section 8 (a) (1) and (3) of the Act because he had given testimony insupport of the charges filed by Local 2219 in these proceedings.The Respondent filed an answer to the above complaint denying the commissionof the unfair labor practices alleged therein.A hearing on said complaint and an-swer was held before the Trial Examiner at Edinburg, Texas, on various datesduring the month of May 1960. At said hearing all parties were represented andwere afforded full opportunity to be heard, to examine and cross-examine witnesses,and to introduce oral and documentary evidence.Motions made at the hearing bythe Respondent's counsel to dismiss the complaint were denied.At the end of thehearing the case was argued orally on the record.A brief as filed with the TrialExaminer by the General Counsel's representative after the hearing.Although theRespondent's counsel filed his brief out of time I have considered it in making myfindings and conclusions set forth below.Upon the entire record in the case, and from the Trial Examiner's observationof the witnesses, the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTThe Respondent is a corporation of the State of Arizona with its principal officeand place of business located at Tucson, Arizona, where it is engaged in the businessof furnishing pilot training and aircraft maintenance and repair services to militarybranches of the United States Government.During the year prior to the issuanceof the complaint in these proceedings the Respondent furnished, by contract with theUnited States Government, all the necessary labor and equipment to maintain and BEiSERAVIATION CORPORATION415repair military aircraft of theUnited States Air ForceTrainingCommandlocatedat itsMarana Basenear Tucson, Arizona.Also by contract withthe United StatesGovernment it furnished,during thesame period, aircraft maintenance and repairservicesto the United States Armyat its ElectronicProving Grounds located at FortHuachuca,Arizona.During the same period it also operated,under a contract withthe United States Government,one of theAir Force Training Command's PrimaryPilot TrainingSchools locatedatMoore Airbasenear Mission,Texas.Under thiscontract it furnished all the necessarylabor and otherservices and equipment tooperate said school and to maintain and repair the pilot training aircraft and otherproperty of the Air Forcelocated at the base. In connectionwith the performanceof all of the above-mentioned contracts the Respondentpurchasedmaterials andequipmentwhich werevalued in excessof $50,000, which were shipped to it fromplaces locatedoutside the State in whichitwas engaged in the performance of saidcontracts.The totalamount ofthe above-mentioned contractswith the UnitedStatesGovernment,which werein effectand beingperformedby theRespondentduring theyear1959, was in excess ofthe sum of $3,000,000.Uponthe foregoing facts I find that the Respondent is engaged in an enterprisewhich hasa substantial impact notonly upon commerce between the States but alsoupon the United States Government'snational defense program.Accordingly Iconclude that the Respondentis engaged in commercewithin the meaning of Section2(6) and (7) of the Actand that its operations meet the Board's existing standardsfor the exercise of its jurisdiction over enterpriseswhich havea substantial impactupon the national defense program.Ready Mixed Concrete & Materials, Inc.,122 NLRB 318.II.THE LABOR ORGANIZATIONS INVOLVEDThe record shows that Local 2219 is a party to a collective-bargaining contractwith the South Texas Chapter of the Associated General Contractors Association ofAmerica covering the wages,hours, and work conditions of certain types of em-ployees employed by the members of said Association at construction projects lo-cated throughout the southern part of Texas.I find,therefore,that Local 2219 is alabor organization within the meaning of Section2(5) of the Act.The record also shows that on or about October 28, 1959, the employees of theRespondent'saircraftmaintenance department at Moore Airbase organized anEmployees'Committee from among the employees of that department which com-mittee was to act jointly with a board of supervisors of Respondent for the discus-sion and solution of mutual problems including group and individual grievances ofthe employees of that department.Upon the basis of the foregoing findings of fact, I find that the Employees' Com-mittee organized by the employees of the Respondent's aircraft maintenance depart-ment on October 28, 1959, was a labor organization within the meaning of Section2(5) of the Act.SeeNL.R.B. v. Cabot Carbon Company and Cabot Shops, Inc.,360 U.S. 283.The record also shows that on November 23, 1959, the employees of the Respond-ent'smaintenance and supply departments organized the Moore Air Base Inde-pendent Employees-Association.The members of the Employees'Committee or-ganized on October 28, 1959, solicited the memberships of the employees in thisorganization,drafted its constitution and bylaws,voted for the adoption of saidconstitution and bylaws, and elected its officers.The Committee incorporated itselfinto the new organization and became its governing body as its board of representa-tives.^An Executive Committee of the new organization took over the functionsof the Employees'Committee to act jointly with a board of supervisors of theRespondent to discuss and solve matters of mutual interest,including group andindividual employee grievances.Said Executive Committee was also authorized toact as the new organization's bargaining committee for the purpose of negotiatingand executing collective-bargaining agreements with the Respondent.On Febru-ary 9,1960, the new organization executed a collective-bargaining agreement withthe Respondent which contained a clause recognizing the new organization as theexclusive collective-bargaining agent of the Respondent's aircraft and maintenanceand supply department employees.On the basis of the foregoing, I find that the Employees'Committee of October28, 1959,which I have heretofore found to be a labor organization, organized theMoore Air Base Independent Employees Association and incorporated itself andits functions into said organization.I also find that said Independent was organizedand functioned as a labor organization and that it is the same or a successor or-ganization of the Employees'Committee which was established on October 28, 1959. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. The basic factsFor several years prior to July 1, 1959, the California Eastern Aviation Companyoperated, under a contract with the United States Government, the United StatesAir Force Training Command's Primary Pilot Training School located at MooreAirbase near Mission, Texas, employing about 650 employees to do so.About 225of these employees were used to maintain and repair the aircraft used to train thepilots and the other equipment located at the base which belonged to the UnitedStatesAir Force.On July 1, 1959, Respondent took over the operation of thetraining school under a 1-year contract it executed with the United States Govern-ment.The Government reserved the privilege, however, of renewing the contractfor an additional period up to a maximum of 2 years without advertising for newbids.Under the terms of this contract the Respondent gave the Air Force the rightto impose strict regulations and procedures upon it in matters dealing with thetraining of the pilots, the purchase of equipment and materials, and the propermaintenance and repair of all Air Force aircraft and other equipment located atthe base.The contract also specifically gave the Air Force the right to finallydetermine whether an employee should or should not be retained in the Respondent'semploy.Under the terms of this contract also the Respondent undertook to makedetailed written reports to the Air Force Training Command of all work being per-formed by the Respondent under the contract at the base and of all debts incurredand expenditures made in connection with the operation of the training school.The Government undertook to reimburse the Respondent for said expenditureswhen approved by the Air Force.At the time the Respondent took over the operation of the training schoolitagreed with the Air Force that all of the employees of the former contractor,California Eastern Aviation Company, were to be continued on the Respondent'spayroll and the Respondent undertook to assume the obligation of the CaliforniaEastern Aviation Company to pay the vacation pay earned by the employees under theprevious contract upon their termination by the Respondent.The Air Force agreed,however, to permit the Respondent to determine when and for what periods theemployees were to take their vacations. In August 1959 the Respondent announcedthat employees were no longer free to arrange their vacation schedules as theywished, as had been the practice while they were working for the California EasternAviation Company, and that only a limited number of employees would be permittedto take their vacations during the summer and fall seasons. It also announced thatemployees would no longer be permitted to split their vacation periods between thesummer and fall or winter seasons.The announcement of this new vacation policy by the Respondent caused con-siderable agitation among the oldtime aircraft maintenance employees workingat the base and particularly among those who had already earned their maximum va-cation pay credits under the previous contract of California Eastern Aviation Com-pany.During the month of September 1959, there was considerable sentiment amongthe employees of this department to take group action to compel the Respondent tocancel or modify the new vacation policy so as to give them greater freedom to arrangetheir vacations at such times of the year and for such periods as fitted their individualdesires.One group of these employees, led by Aircraft Inspector Theodore C.Miller, was in favor of forming an Employees'Committee,composed,of representa-tives selected by the employees of each section of the aircraft maintenance department,which was to act jointly with a board of supervisors of the Respondent to discuss andsolve matters of mutual interest,including individual and group grievances of theemployees.The idea for the formation of such a joint board or council came fromsome of the employees who had worked for the Respondent at the Marana Air ForceBase located near Tucson,Arizona,where such a joint council existed.However,another group of aircraft maintenance employees advocated seeking the assistanceof an outside unionwithInternational affiliation to represent them not only for thepurpose of handling grievances of the employees but also to act as their collective-bargaining agent in matters dealing with their wages, hours of work,and other termsand conditions of employment.Toward the end of September 1959, the group favor-ing the selection of an outside union to represent them took the initiative and sent acommittee of seven employees to Local 2219 to request that it organize the Respond-ent's aircraftmaintenance employees for collective-bargaining purposes.RobertBurghardt, a business representative of Local 2219, met with this committee on Octo-ber 2, 1959, and after giving them union authorization cards, instructed them to so-licit and obtain the signatures of the aircraft maintenance employees and to returnthe signed cards to him as soon as possible so that Local 2219 could file a petition BEISER AVIATION CORPORATION417with the Labor Board to be certified as the bargaining agent of said employees.Among the members of this committee were employees David Byrd, Fred Keas, andMarion Hill.During the first 2 weeks of October 1959, the members of this organiz-ing committee solicited and obtained the signatures of a substantial number of theRespondent's aircraft maintenance employees.Most of said signatures were obtainedfrom the employees on the base and during both work and nonwork time. OnOctober 15, 1959, the Respondent received a letter from Local 2219 requesting recog-nition and bargaining rights as the representative of its aircraft maintenance em-ployees.Shortly thereafter it also received a letter from the Board's Regional Officein Houston, Texas, that Local 2219 had filed a petition to be certified as the bargain-ing agent of the Respondent's aircraft maintenance employees.The Respondent's president,Frank D.Beiser,testified that he became aware of aunion movement on behalf of Local 2219 among the employees of the aircraft main-tenance department 2 or 3 days prior to the receipt of the letter from Local 2219requesting recognition and bargaining rights.He further testified that he then in-structed the superintendent of the aircraft maintenance department, Paul Slack, tomake an investigation of the movement and report in what sections it was concen-trated and what the employees' grievances were which had led to the movement.Slack in turn instructed the supervisors of the various sections of the aircraft main-tenance department to report any dissatisfaction or grievances which the employeesin their respective sections had which might have led the employees to seek outsideunion representation.He also instructed them to report whether union activities werebeing carried on during work hours.About October 23, 1959, Houston D. Sprayberry, chief of the Respondent's jetengine field maintenance section of the aircraft maintenance department made awritten report to Slack concerning "general conditions" in his section. Sprayberryreported that beginning with October 14, 1959, he had noticed a slowdown of thework of certain employees in his section and that on October 19, he became awarethat some of the employees were engaged in union activities on behalf of Local 2219.He also reported that he made an investigation to determine if these activities werecausing the slowdown of the work in his section and found that employees FredKeas and John Cowan were soliciting union membership among the employees duringtheir worktime with the approval and connivance of their crew chief, David Byrd.Sprayberry further reported he had called the employees together on October 21 andwarned them to cease union activities during worktime.He then recommended toSlack that Keas, Cowan, and Byrd be discharged for having caused a slowdown ofthework in his section.Slack discussed this report and recommendation withPresident Beiser who decided to issue a rule prohibiting any further union activitieson the base during working hours.He rejected, however, the recommendation thatKeas, Cowan, and Byrd be discharged.On the same day, October 23, 1959, Presi-dent Beiser gathered the aircraft maintenance employees together and read to thema bulletin entitled"Union Activities."In this bulletin,Beiser advised the employeesthat Local 2219 was engaged in a campaign to organize them and that it had fileda petition for an election with the Board.He also informed them that some em-ployees had engaged in union activities on behalf of Local 2219 during work hoursand had slowed down the work but that no action would be taken against them.He warned the employees, however, that union activities during work hours wouldno longer be tolerated and any employee who did so would be discharged.Afterreading the bulletin he told them he, personally,was disappointed that any of theemployees were seeking union representation because he did not like unions.Anemployee then asked him what he intended to do about the new vacation policy.Beiser answered he would not discuss it with them all or individually and suggestedtheyappoint a committeeto do so.On Saturday, October 24, 1959, Local 2219 held a meeting of the Respondent'saircraftmaintenance employees at the Texan Hotel in the nearby town of Pharr.Although Local 2219 had publicized the holding of this meeting by circulars andnotices posted on the base,only 55 of the approximately 220 aircraft maintenanceemployees attended.On or about Monday, October 26, Burghardt went to the base to talk with theAir Force representatives and to get a clarification of the Air Force's policy con-cerning union representation of the employees working at the baseHe was told thatthe Air Force had no policy and that it would maintain a strictly neutral attitudein the matter.Burghardt then requested Beiser for permission to address the em-ployees on the base.Beiser rejected the request.On or about October 26, 1959, an aircraft inspector of the Respondent's aircraftmaintenance department, Theodore C. Miller,beganthe organization of an Employee634449-62-vol. 135-28 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDCommittee among the aircraft maintenance employees.This committee was to becomposed of representatives selected by the employees of each of the sections whichcomposed the Respondent's aircraft maintenance department.Going to each sectionduring his working time Miller requested the employees to select a representative toact on an Employees' Committee which was to act jointly with a board of supervisorsof the Respondent to discuss and make recommendations to the Respondent on mat-ters of mutual interest, including group and individual grievances of the employees.When some of the Local 2219 adherents attempted to stop Miller from interruptingthe work of the employees and complained to their supervisors that Miller was beingallowed to engage in union activities during work hours in breach of the Respond-ent's rule against such activities which had been announced on October 23, 1959,they refused to take any action to stop Miller and in one instance the supervisorthreatened to discharge one of the Local 2219 adherents if he interfered with Miller.On October 29, 1959, President Beiser issued another bulletin to the aircraft main-tenance employees entitled "Employees Committee-Aircraft Maintenance." In thisbulletin Beiser told the employees that the Employees' Committee which was beingformed was not the Respondent's idea but that if the employees wanted one he woulddeal with it.During the evening of October 29, 1959, Miller called Beiser at his home andinformed him that the employees of the aircraft maintenance department had com-pleted the organization of the Employees' Committee and that it wished to meetwith him.Beiser suggested that they meet in the on-the-job training room locatedon the base at 8 p.m. on the following day.When Beiser met with the Employees'Committee at 8 p.m. on October 30, 1959, the Committee informed him that itintended to form an independent inside union for collective-bargaining purposes.This announcement took Beiser by surprise.He told them that in view of theCommittee's plan to form the inside union, he would not engage in any discussionswith the committee until it formally organized the inside union and it submittedproof that the new organization represented a majority of the aircraft maintenanceemployees.He also told the Committee that he intended to go to the Board'sRegional Office that afternoon to consent that an election be immediately heldamong the aircraft maintenance employees to determine whether they desired Local2219 to represent them for collective-bargaining purposes.He told them also thatthe Committee could intervene in the election proceedings and get on the ballot ifitwished but "strongly advised" them not to do so and to wait until the electionwas over before taking any action to form the inside union. Beiser then left themeeting but left Madeline Keppler, Slack's private secretary, to take the minutes ofthe meeting which the Employees' Committee began about 8:30 that morning. TheCommittee then formally met with Miller acting as chairman.The Committeethen formally voted to form an independent inside union to represent the aircraftmaintenance employees for collective-bargaining purposes. It also voted that theacting chairman of the Committee, Miller, appoint a constitution and bylaws com-mittee to draft the constitution and bylaws of the inside union and to recommend aname for it.Miller then appointed a committee of five from among those presentwho with himself would work to draft the constitution and bylaws of the neworganization.The committee then voted that the same employees act as a grievancecommittee to represent the employees until the new organization was formed.Between October 30 and November 5, 1959, the date when the election on Local2219's petition was held by the Board, the Respondent and the members of theEmployees' Committee engaged in the vigorous campaign among the aircraft main-tenance employees to induce them not to select Local 2219 as their collective-bargaining agent.In this campaign the Respondent issued circulars among theemployees on the base, made speeches to them, and distributed "vote no" cardsadvocating the rejection of Local 2219 as their collective-bargaining agent.On Saturday, October 31, 1959, Local 2219 held another meeting of the em-ployees of the Respondent's aircraft maintenance department at the Texan Hotel inPharr, Texas.However, only 59 of the approximately 220 aircraft maintenanceemployees attended this meeting.On November 3, 1959, President Beiser called a general meeting of the aircraftmaintenance employees on the base and addressed them concerning the forthcomingelection which was to be held by the Board on Thursday, November 5, 1959. Inthis speech be made it clear to the employees that he was against their being rep-resented by any union but stated that if they insisted upon having one he wouldrather they select an inside union.He also informed them, unofficially, that theAir Force frowned upon outside unions representing employees working on its bases.When one of the Local 2219 adherents asked him what an inside union could dofor them which an outside union could not do, he answered that an outside union BEISERAVIATION CORPORATION419would have to strike to get any benefits and that it would have to reckon with theAir Force while an inside union would not need to strike as"there were other waysto bring pressure" upon the Air Force to get its approval for him to give them addi-tional benefits.Beiser then told them that plants or companies which had contractswith the Air Force were generally not organized or represented by outside unionsHe then urged them all to go to the polls to vote on November 5, 1959, and that ifthey stayed away from the election they would be helping Local 2219.When word of this speech reached Burghardt he again came to the base andrequested Beiser's permission to address the employees on the base but Beiser againrejected the request.On November 5, 1959, the election on Local 2219's petition for certification washeld by the Board agents at the base. Two hundred of the two hundred and eighteeneligible employees of the Respondent's aircraft maintenance department participatedin the election.The results of the election showed 55 ballots cast in favor and 165against Local 2219.On November 11, 1959, Miller, the acting chairman of the Employees' Com-mittee, contacted Beiser and told him that the Employees' Committee desired todiscuss some grievances with him especially the grievance concerning the Respond-ent's new vacation policy.After some discussion between them they decided toissue a joint declaration to the employees.In this declarationMiller told theemployees that now that Local 2219 was out of the picture it was time to organizethe inside union and urged the employees to sign membership cards in the neworganization which would be distributed among them.He also told them theRespondent was ready to recognize and deal with the inside union as soon as it wasformally organized.In the meantime he urged them to send in their grievances inwriting so that they would be taken up by the grievance committee of the neworganization as soon as it was formed.In the same document,Beiser informed theemployees that he and Miller had agreed to hold up all discussions on grievancesuntil the new organization was formed.He told them also the Respondent wasready to recognize and deal with the new organization as soon as it submitted proofthat it represented a majority of the employees.He also urged them to prepareand send in their written grievances to their representatives on the Employees'Committee in the meantime so that an agenda could be agreed upon for discussionsto begin between the Respondent and the new organization as soon as it was formed.Between November 12 and 19, 1959, Miller and others on the Employees' Com-mittee solicited and obtained the signatures of 197 employees working in the Re-spondent's aircraftmaintenance and supply departments on mimeographed sheets,which he had prepared by the clericals working in Slack's office.These statementsindicated that the signatories were members of the "Moore AirBaseIndependentEmployees Association."Miller testified that he and the other members of the-Employees'Committee obtained these signatures on the base,during both workingand nonworking time.During this period also Miller obtained a copy of theconstitution and bylaws of the joint council which operated at the Marana Airbaseand prepared a draft of the constitution of the new independent union. In themeantimeand specifically on November 10, 1959, Local 2219 had filed objections-to the conduct of the election of November 5, 1959.These objections were receivedby the Respondent and by the Board's Regional Office on November 12, 1959.On November 23, 1959,the Employees'Committee met again in the Respondent's,on-the-job training room located on the base to formalize the Moore Air BaseIndependent Employees Association as a labor organization and to elect officers.Miller, the acting chairman of the Employees'Committee,submitted the draft of theconstitution which had been prepared by the committee of five selected at the meetingof October 30, 1959.The draft was approved with minor changes.Under the-terms of this constitution the Employees'Committee became the governing body of-the Independent,known as its board of representatives.The board of representa-tives in turn selected an executive committee which was to act jointly with a boardof supervisors of the Respondent to discuss and recommend solutions to the Re-spondent on matters of mutual interest,including individual and group grievances.Bylaws for this executive committee were then adopted.Under these bylaws theexecutive committee was also to act as the bargaining committee of the Independentto negotiate and execute collective-bargaining contracts.After this meeting Miller submitted a copy of the Independent's constitution anda copy of the bylaws of its executive committee to the Respondent together withthe statements of 197 employees working in its aircraft maintenance and supplydepartments and requested that a date be fixed to discuss the Respondent's new-vacation policy.The Respondent's board of supervisors and the Independent ex-'ecutive committee met on December 5, 1959,and began discussion on this grievance 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the employees.In the meantimeand specifically on December 4, 1959, Local2219 filed chargesagainst theRespondent charging it, among other things, of formingand dominating the affairs of the Independent.These charges were served upontheRespondent on December 5, 1959.The Respondent's board of supervisorscontinued to meet with the Independent's executive committee during the month ofDecember 1959, to solve the grievance of the employees against the Respondent'snew vacation policy.Agreement was reached between them on this grievancesometime toward the end of December 1959. On January 13, 1960, they met againand agreed upon a formal grievance procedure for the handling of individual andgroup grievances of employees.As these agreements were reached they were re-duced to writing.On February 4, 1960, Local 2219 amended its charges against the Respondent soas to eliminatean 8(a) (5) allegation which had been included in the original charge.On the basis of the allegations of the amended charge, which alleged violations ofSection 8(a)(1), (2), and (3) of the Act, the Director of the Board's RegionalOffice in Houston, Texas, issued a complaint against the Respondent on the followingday alleging, among other things, that the Respondent had formed, contributedsupport to, and dominated the Independent.On the same day he issued his reporton objections to the election which was held on November 5, setting aside the same.Copies of the complaint and of the report on objections were sent to the Respondentwho received them on February 8, 1960.A copy of the complaint was also servedupon the Independentat the sametime, although it then was not formally a partyto the proceedings.On February 8, 1960, the Respondent met with the executive committee of theIndependent and executed a written document entitled "Employment Agreement"which contained a provision whereby the Respondent formally recognized the In-dependent as the collective-bargaining agent of its employees working in its aircraftmaintenance and supply departments. It also agreed not to make any changes inthe wages, hours, and work conditions of these employees without prior notice toand consultation with the Independent.The agreement was to be in effect untilDecember 31, 1962.The contract also provided that all agreements previouslyreached between the Respondent and the Independent and which would be reachedin the future would be reduced to writing and attached to the contract as supple-ments thereto.The agreements reached on the vacation policy and the grievancehandling procedure were then attached to the contract.The executive committeeof the Independent submitted this document to the Independent's board of repre-sentatives at a meeting held on the base at 4 p.m. on the following day, February 9,1960.The contract was ratified and Miller executed it as chairman of the Inde-pendent's board of representatives.On the same day Miller received the copy ofthe complaint issued by the General Counsel of the Board which accused the Re-spondent of forming and dominating the Independent.Miller became concernedthat he would be individually involved in these accusations.He requested Beiserto eliminate his name from the contract signed between the Respondent and theIndependent. It was agreed that both signatures be cut off from the document butthat its terms would be followed.During February 1960, the Respondent and theIndependent's executive committee met and agreed upon two additional terms of thecontract.These were reduced to writing and attached to the unsigned contract. InMarch 1960, another agreement was reached.This too was reduced to writing andattached to the unsigned contract.B.The alleged independent acts of interference, restraint, and coercionThe General Counsel's representative alleges that as soon as the Respondent be-came aware of the movement among the employees to have Local 2219 representthem for collective-bargaining purposes it engaged in various acts of interference,restraint, and coercion against its employees which were designed to prevent themfrom selecting or continuing to select said organization as their collective-bargainingagentThese alleged acts will be discussed and considered under separate headingsbelow in the order of their alleged occurrence.1.The alleged restriction of employee Marion Hill to the Respondent's Electric shopon or about October 13, 1959, because of his activities on behalf of Local 2219By October 12 or 13, 1959, the Respondent was perfectly aware that Marion Hill,one of its aircraft mechanics working in the flight line section of its aircraft main-tenance departments, was one of the active proponents of union representation byLocal 2219 among the aircraft maintenance employees.Hill testified that duringthese days he was openly soliciting signatures for Local 2219 among the mechanics BEISERAVIATION CORPORATION421of the flight line section both during working and nonworking hours.He alsotestified that he did so because there was no rule in effect then prohibiting such ac-tivities on the base during work hours.About October 13, 1959, Hill was orderedby his supervisor,William Malone, to go to work in the electric shop located onthe base and to stay there until he was notified otherwise.An employee namedKent, who was then working in the electric shop, was transferred from the electricshop to replace Hill on the flight lineHill credibly testified that he was not per-mitted to leave the electric shop during work hours to go to any other section ofthe aircraft maintenance department and that this situaion coninued until about 1week after the election of November 5, 1959, when he was returned to the flight line.The General Counsel's representative contends that Hill's- transfer to the - electricshop and his restriction to that area in the period prior to October 23, 1959, was aviolation of the Act because this conduct of the Respondent was motivated by adesire to prevent him from engaging in union activities during work hours at atime when there was no rule in effect prohibiting such activities.He also contendsthat the continued restriction of Hill to the electric shop after October 23, 1959,was also a violation because the Respondent permitted Miller to engage in unionactivities for the formation of the Employees' Committee on the base during workhours in breach of its rule against such activities which had been announced onOctober 23, 1959.The Respondent denies that the transfer of Hill to the electricshop and his restriction to that area was caused by his activities on behalf of Local2219 among the flight line mechanics. It contends that Hill's transfer to the electricshop was caused by the need for his services in that shop and that his restrictionthere until after the election of November 5, 1959, was necessitated by an accum-mulation of electric shop work on parts which were needed on engines which wereawaiting installation in aircraft.The evidence in the record does not support thisexplanation and I reject it.The record shows that when Hill was transferred tothe electric shop, another employee who had been working there, named Kent, wastransferred to the flight line to replace Hill. If as the Respondent contends therewas an accummulation of electric shop work on engines awaiting installation in air-craft,Kent would have remained in the electric shop instead of being sent to theflight line to replace Hill.Furthermore, Hill crediby testified that Pinkerton, theRespondent's chief of base shops, told him at the time of his transfer into theelectric shop that he had been removed from the flight line because he had beensoliciting the employees there to sign union cards for Local 2219.Hill also crediblytestified that Pinkerton threatened to discharge him if he did not stop bothering theemployees at their homes at night to join Local 2219.In view of the foregoing I find and conclude that the transfer of Hill from theflight line to the electric shop on or about October 13, 1959, was a violation ofSection 8(a).(1) of the Act. I also find that his restriction to that shop duringwork hours until the election of November 5, 1959, was also a violation of `Section8(a)(1) of the Act, firstly, because in the period prior to October 23, 1959, theRespondent had no rule against union activities on the base during work hours,and secondly, because in the period after October 23, 1959, it was discriminatorilyapplying the rule by permitting the advocates of the Employees' Committee to carryon their activities for the formation of such a committee during work hours2.The alleged discriminatory adoption and enforcement of Respondent's rule ofOctober 23, 1959, prohibiting union activities on the base during working hoursThe evidence in the record shows that on or about October 12 or 13 the Re-spondent's supervisors became aware that there was a union movement going onamong the Respondent's aircraft maintenance employees on the base for the selec-tion of Local 2219 as their collective-bargaining agent.During this period the mem-bers of the organizing committee of Local 2219 among the Respondent's employeeswere openly soliciting the signatures of the employees on the base during both work-ing and nonworking hours.This situation was reported to President Beiser some-time about October 23, 1959, when he received a report from Paul Slack, thesuperintendent of the aircraft maintenance department, that these union activitiesduring.working time were slowing down the work in his department.Accordinglyon October 23, 1959, President Beiser issued a bulletin to the employees which heread to them at a meeting of all the employees of the aircraft maintenance depart-ment in which he warned them that in the future the union activities of employeesduring working hours at the base would be cause for discharge.The General Counsel's representative contends that the adoption of this rule bythe Respondent was a violation of Section 8 (a)fl) of the Act for two reasons: (1)Because of the nature and location of the base and of the homes of the employees 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the,manner in which they traveled to and from the base, it was difficult for Local2219 to communicate with the employees and thus the rule was an, unreasonableimpediment to Local 2219's right to communicate with the employees; and (2) theRespondent adopted the rule to discriminate against Local 2219 because it beganitself to address the employees concerning union activities during work hours and itpermitted the opponents of Local 2219 among its employees to carry on unionactivities during work hours which were designed to defeat Local 2219's efforts to beselected as the employees' bargaining agentd reject the General Counsel's firstcontention because the record does not contain evidence to support the conclusionthat Local 2219 had difficulty in communicating with the employees.What theGeneral Counsel's representative seemed to imply at the hearing was that Local2219 had difficulty in communicating with the employees in a body as the Respondentwas doing on the base. The evidence shows that Local 2219 was able to distributecirculars and other union material at or near the base and that notices of its meetingswere posted on the base.Also it had the home addresses of all the employees work-ing in the Respondent's aircraft maintenance department and that it mailed circularsand other union materials to their homes.The fact that the union meetings whichLocal 2219 held on October 24 and 31, 1959, were poorly attended is no proofthat Local 2219 could not or did not communicate with the employeesThesemeetings were well publicized by circulars distributed among the employees at ornear the base and by notices of the time and place of themeetingswhich were postedon the base.Burghardt testified that he was requesting Beiser to permit him toaddress the employees on the base because the Respondent was able to address atleast 150 employees at onetimewhile he could address only 50 at a time off the base.However, this alone cannot be the basis for invalidating an otherwise valid ruleagainst employee union activities during work hours.The Respondent had The rightto address its employees at any time and it also had the right to exclude professionalunion organizers from its premises.The fact that the Respondent had the advantageof being able to address more employees at one time on the base than Local 2219could off the base, might be an unfortunate handicap for Local 2219 in reachinglarge numbers of the employees to orally refute the arguments and statements beingmade to them by Beiser in his speeches but it cannot be the basis for a finding of aviolation of the Act against the Respondent.Local 2219 was able to communicatewith the employees through circulars sent to their homes and to answer Beiser'sarguments and statements in these circularsThe Act does not guarantee any par-ticular form of communication between employees and labor unions.For the foregoing reasons, I conclude that the Respondent's rule against unionactivities during work hours did not constitute an unreasonable impediment to theemployee's right under the Act to be in communication with labor organizations.Nor do I find that the rule was adopted for the purpose of discriminating againstLocal 2219The evidence indicates that Beiser promulgated the rule when Slackreported that the union activities of Local 2219 adherents during work hours wascausing a slowdown of the work in his departmentThe rule is valid on its face anditsadoption for legitimate reasons must be presumed.SeeWalton ManufacturingCompany,126 NLRB 697;Star-Brite Industries, Inc.,127 NLRB 1008:RepublicAviation Corporation v. N.L.R.B.,324 U.S. 793;N L.R.B. v. Babcock & Wilcox Coin-pany,351 U.S.105;N L.R B. v. United Steelworkers of America. CIO (Nutone,Inc.),357 US. 357The General Counsel has not submitted sufficient evidence toovercome this presumption.The General Counsel's representative contends, however, that even if the rule wasvalidly adopted in the first instance the Respondent violated the Act by discriminatingin its enforcement in favor of one of two rival organizations contending for thesupport of the employees during a critical period prior to a Board election.Thereismerit to this contention since the record clearly shows that the Respondent allowedMiller and the other members of the Employees' Committee which was formed onOctober 28, 1959. to carry on their activities against the selection of Local 2219 as tb-employees' bargaining agent during work hours on the base.The committee itselfwas formed by Miller during his working time and after its formal establishment onOctober 30. 1959, it was a potent and vigorous opponent to the efforts of Local 2219to induce the employees to vote in its favor at the election of November 5 1959The enforcement of the rule against the employees who were in favor of Local 2219while the Employees' Committee was being permitted to carry on its activities at thebase both before and after the election of November 5. 1959. was clearly a violationof Section 8(a)(1) of the Act andI so find.SeeWalton Manufacturing CompanyandStar-BriteIndustriesInc., supra. BEISER AVIATION CORPORATION .4233.The alleged surveillance of Local 2219's meeting of October 24, 1959 by theRespondent's supervisorsLocal 2219 called a meeting of the Respondent's aircraft maintenance employeesat the TexanHotel in Pharr,Texas, at 10 o'clock in the morning of October 24, 1959.Pharr is a town located near Moore Airbase where the employees worked.Noticeof the time and place of the meeting was widely publicized by the adherents ofLocal 2219,both on and off the base during the workweek prior to the scheduledmeeting.Circulars advising employees of the time and place of the meeting weredistributed by Local 2219 representatives at a road stop about 7 miles from theentrance to the base.Fred Keas, one of the Respondent's employees who attended the meeting,crediblytestified that shortly before the meeting started he saw William Malone, the super-visor of the Respondent's flight line aircraft mechanics,and Houston D. Sprayberry,the supervisor of the Respondent's jet engine mechanics,walking in front of thehotel entrance.Guy Lulow, a flight line mechanic who also attended the meeting,credibly testi-fied that he saw Supervisors Malone and Sprayberry seated in a car parked at a placeon the street near where the hotel is located from which they could observe the en-trances to the hotel and that they remained there for about a half hour.He alsocredibly testified that another supervisor of the Respondent,ErnestWilburn,joinedthem while they were seated in the car and that he remained with them until shortlybefore they left.Both Malone and Sprayberry admitted at the hearing that they were in the vicinityof the Texan Hotel on the morning of October 24, 1959,and that they sat in their carnear the hotel for a period of time during which Supervisor Wilburn joined them.Sprayberry testified that on the morning in question Malone came to his home inMission, Texas, and invited him to join him in a cup of coffee at a coffee shop inMission but that he then told Malone he was going to San Juan, Texas, to visit abarber friend there for a haircut.Malone offered to drive him to San Juan and did sobut when they arrived at San Juan the barber friend could not be located and theydecided to return to Mission.He further testified that as they were passing throughPharr on the highway leading to Mission they decided to stop for the cup of coffeethatMalone had suggested earlier in the morning at a drugstore located on the cornerof the same block where the Texan Hotel is located. Parking their car at a placebelow the entrance to the hotel on the next block,they crossed the street and walkedalong the sidewalk toward the drugstore and in doing so crossed in front of the hotelentrance.After leaving the drugstore to return to their car they again walked infront of the hotel entrance,crossed the street again and sat in the car chatting for awhile.While doing so Supervisor Wilburn came up the street and seeing them parkedon the street,went up to the intersection of the block,circled around,and parked hiscar behind them.He then joined them and chatted with them for awhile and thenleftSoon thereafter they also left and returned to Mission.Sprayberry and Maloneadmitted at the hearing that they knew that Local 2219 was holding a meeting atthe Texan Hotel that morning but insisted that the only reason they went to Pharrthat morning was to drink a cup of coffee at the drugstore in question because it wasa place where they frequently stopped when they were on the road.I do not creditthis explanation.In the first place it is inconceivable that Malone, who wanted hiscup of coffee earlier in the morning at Mission,should have waited until they went toSan Juan and reached Pharr on their way back to Mission before he rememberedhe needed a cup of coffee.Sprayberry testified there were several coffeeshops in SanJuan where they could have had their cup of coffee.San Juan is located about 15miles from Mission and Pharr is located about midway between Mission and SanJuan.I cannot believe that Malone decided to wait until they were on their wayback to Mission to drink his cup of coffee. Furthermore,even if their purpose instoppingatPharr was to drink the cup of coffee there seems to be no explanationfor remaining parked in their car near the hotel entrance for a half hour after theyhad their cup of coffee.For the foregoing reasons I find that Supervisors Maloneand Sprayberry went to Pharr on the morning in question to engage in surveillanceactivities of the employees going to the union meetingSuch conduct constitutes aviolation of 'Section&(a) (1) of the Act.SeeN L.R.B. v. Vermont American Furni-ture Corporation,182 F.2d 842(C A. 2); R. &J.Underwear Co., Inc.,101 NLRB299;National Shirt Shops of Delaware Inc, et al,123 NLRB 1213, 1217 In anyevent,even if they did go to Pharr for a cup of coffee, their conduct in remaining sta-tioned near the hotel entrance for a half hour after they had their cup of coffee, infull view of employees walking toward the hotel entrance to attend the union meeting, 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDcreated the impression of surveillance and for this reason their conduct was violativeof the Act. See R. & J.Underwear Co., Inc., supra.4.The alleged threat of discharge made against employee Marion Hill bySupervisor Pinkerton on October 28, 1959On October 28, 1959, while Hill was working in the electric shop, Theodore C.Miller, an aircraft inspector of the Respondent, entered the shop and informedHill that he was there to get an employee selected to represent the electric shop onthe Employees' Committee he was forming. Since this occurred during workingtime Hill told him he could not do so as there was a companyrule against unionactivities during worktime.Miller left the electric shop but returned soon.thereafterwith Dorcey Pinkerton, the Respondent's supervisor of the base shops.Pinkertonordered Hill not to interfere with Miller and threatened that if he did so he wouldbe discharged.Pinkerton admitted at the hearing that he told Hill that Miller'sactivities during work hours were none of his business but denied that he told Hillthat he would be discharged if he interfered with Miller again. I do not creditthis denial.I find that he did threaten to discharge Hill if he interfered with Milleragain.I make this finding because of Pinkerton's admission he told Hill that Miller'sactivities on behalf of the Employees' Committee were none of his business and be-cause of Pinkerton's threats to discharge Hill earlier in the month at the time he wastransferred into the electric shop.Pinkerton's conduct under the circumstances men-tioned was a violation of Section 8(a) (1) of the Act and I so find.5.The alleged coercive statements made by Supervisor Christian Walk to employeeRene Gorena on November 3, 1959Aircraftmechanic Rene Gorena credibly testified that on November 3, 1959,Christian B.Walk, the Respondent's director of flying training at Moore Airbase,came to him and told him that if Local 2219 was selected by the employees as theircollective-bargaining agent and it was compelled to engage in a strike against theRespondent to enforce its demands, the Air Force would shut down the base.Called as a witness by the Respondent, Walk admitted that he sought out employeeGorena on the day in question to talk to him about Local 2219's efforts to beselected as the bargaining agent of the aircraft maintenance employees.He testifiedthat he wanted to talk to Gorena because he was friendly with him and he had heardthatGorena was one of the supporters of the Local 2219 movement.He alsoadmitted that he told Gorena that he had heard that the Air Force was planningto close down two of its pilot training schools and that if the employees at the basewere "strongly organized" it would select the Moore Airbase training school as oneof the two schools it was planning to shut down.General Counsel contends that these statements by Walk to Gorena were calculatedto coerce him to vote against Local 2219 at the election which was scheduled to bebe held 2 days later.The Respondent, on the other hand, claims that the statementsby Walk to Gorena were mere expressions of opinion and arguments which areprotected by the provisions of Section 8(c) of the Act.Ordinarily an isolated prediction made by a minor supervisor to a fellow employeeof what the consequences of unionization among the employees may be from thosewith whom their employer does business would not be sufficient to basea findingof violation of Section 8(a) (1) of the Act on the part of the employer. But herethe statement was net a mere prediction or guess by a minor supervisor to a fellowemployee.Walk was the Respondent's director of flying training at the base atthe time he made the statements in question.As such he came into frequent andclose contact with the Air Force officers stationed at the base.Gorena had a rightto believe that Walk was making more than a prediction or guess concerning theattitude of the Air Force officers towards aggressive union representation of employeesworking at the base and that his warning of the danger of the base being closeddown by them if a union engaged in a strike to enforce its demands against theRespondent was very real and not just a fanciful argument or expression or personalopinionFurthermore,Walk's statements must be considered in the light of theRespondent's bitter opposition to outside union representation of its employees andits campaign to defeat Local 2219 at the forthcoming election. President Beiser hadalso told the employees that he feared the disapproval of the Air Force if the em-ployees were aggressively represented by an outside union.For thesereasons, Ifind that Walk sought out Gorena and made the statements he did to him tointimidateand coerce him to reject Local 2219 as his collective-bargaining agent at the electionwhich was scheduled to be held 2 days later and not merely to give him his personal BEISER AVIATION CORPORATION425arguments and opinionswhy Local 2219 wouldnot be a wise choice as his bargainingagent.Under thesecircumstances the statements in questionwere not protected bySection 8(c) of theAct and constituteda violation of Section8(a)(1) of the Act.6.The alleged forcing of employeesto publiclyrepudiateLocal 2219as theircollective-bargaining agentOn the daybefore the election,November 4, 1959, someof the aircraft main-tenance employeesof the Respondent working onthe base began to wear cardsbearing facsimiles of the voting boxes appearing on the Board's ballotswith an "X"marked inthe "No" box. The General Counsel's representativecontends that thesecards weredistributed with the "X" on the "No" box by theRespondent's super-visors andthat conductwas violativeof the Act. I find supportin the evidencefor his contentionthat theRespondent's supervisors were engagedin such conducton the day in question but do not find sufficient evidence to support a findingthat thesupervisors were coercing the employees to wear suchcards.The only incident ofalleged coercion on the part of a supervisor to force an employee to wear such a cardwas describedby employeeBurtonClark who testified that heheard Supervisor"Bud" Fisherof theRespondent'speriodic inspection hangar mechanics tell oneof the employees in his section,RudolphSoriente,to remove a card marked with an"X" in both the "Yes" and "No"boxes andto put on a card with an "X" markedonly inthe "No" box.Clarktestified that he was engaged in marking the cardsof some of the employeeswho had an "X" only in the "No" box with an "X" inthe "Yes"box also to neutralize the activities of the supervisors and that he markedSoriente's card in this manner.When Fisher saw what hadbeendoneto the cardhe had previouslygiven to Soriente,he asked him to wear a fresh one with an"X" marked in the "No" boxonly and Soriente consented. I do not consider thisisolated incident sufficientevidence to supporta findingthat theRespondent's super-visors were"forcing" the employeesto wear thecards.It appears that the super-visorswere engaged in electioneering against Local2219 and that the adherentsof Local2219 were countering these electioneeringtactics byplacing an "X" inthe "Yes" boxesto neutralizethe "X" in the "No" box.I do not findthat eitherside was engaged in coercion against the employees by these actsI accordinglyconclude that the GeneralCounsel's representativehas failed to sustain this allega-tion of the complaint and that it should be dismissed.7.The allegedpromise ofbenefit made by PresidentBeiser to the employees onNovember 3, 1959, toinduce themto reject Local 2219 as theircollective-bargaining agentDuring the day of November 3, 1959, theRespondent's president,FrankD. Beiser,called the employees of the aircraftmaintenance departmenttogetheron the baseduring workhours and made an address to them concerning the forthcoming Boardelectionwhich was scheduled to be held on November 5, 1959. About 150 of theemployees attended this meetingwhich was held in theRespondent'son-the-jobtraining room locatedon the base.Beiser begain his addressby reading the provi-sions of Section7 of the Act which wereprinted onthe copy ofthe election noticeswhich had beenposted onthe base by the Boardagents.He thenwent on the giveseveral argumentswhy he believed their selection of Local 2219 to represent themwould not be in their bestinterests,pointing outthat the tight control which theAir Force Training Command hadover the granting of additional benefits underthe contract he had with the Government gave him littlediscretion in the matterand thatifLocal 2219was selected as their bargaining agent and made demandsfor benefitswhich requiredthe approvalof the Air Force,he would let the situationgo to a strike,but that if they selectedan inside union it would not have to go to astrike because,as he putit,"there are other waysof bringing pressure on theAir Force."This ideawas brought home to the employees by Beiser when one ofthe Local2219 adherentsasked him whatan inside union could do for the employeeswhichan outside union could not do.Although Geiserdid not expressly tell themthe demands of an inside unionwould get hissupport and assistanceifAir Forceapproval was involved, his referenceto "other ways" of bringing pressure on theAir Forceto grant the demands made by an inside union was a clear referenceto the assistancewhich theRespondentcould giveif it was so inclined.He madeit clear to them that if they selected an outside union,i.e.Local2219, at the forth-coming election,they could expect no assistance from the Respondent if the benefitstheywantedinvolved AirForce approval and that it wouldhaveto declare a striketo enforce its demands.What,in effect, Beiser was doing was to promise the em- 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees that the Respondent would use its good offices with the Air Force officials,if their demands for additional benefits required Air Force approval, but if theyselectedLocal 2219 at the election of November 5, they could not expect suchassistance.This message must be considered in the light of the fact that the em-ployees knew that an Employees' Committee had already been formed and that itwas waiting for the defeat of Local 2219 at the election of November 5 to organizean insideunion to represent them.Considered in this lightBeiser's statements werevery significant and pointed the way that they would get the benefits they wantedmore easilyAccordingly, I conclude that thesestatementswere violativeof Section8(a)(1) of the Act.C. The alleged 8(a) (2) violations1.The alleged formation of the Independent by the RespondentThe General Counsel's representative contends that the Respondent initiated andformed the Employees' Committee and its successor organization, the Independent.A careful analysis of all of the evidence in the record convinces me that neither theEmployees' Committee nor the Independent was formed by the Respondent.Theevidence in the record clearly indicates that Beiser did not want the employeesto have any union, whether of the inside or outside type. It is true that whenhe was asked by one of the employees he addressed on October 23, 1959, what theRespondent intended to do about the new vacation policy, he answered that hewould discuss it with them through a committee of their own selection.But I donot interpret this as a suggestion by Beiser that the employees form a permanentorganization.All that Beiser had in mind was that the employees select a com-mittee for the discussion of the vacation policy only and not a permanent organiza-,tionwhich would function as a labor organization for the employees.Of course,when Miller indicated that the employees wanted a more permanent employees'committee to discuss other matters of mutual interest with a board of supervisorsselected by the Respondent, Beiser made no objection because he had a similar em-ployees' committee functioning at the Marana Airbase and he had found it to bea successful method of solving employee problems.When rumors reached himon October 29, 1959, that the employees believed that he was organizing theEmployees' Committee, he issued a bulletin telling them that this was not so butalso told them that if they wanted to form such a committee, he would cooperatewith them and deal with it when it was organized.There is ample evidence tosupport a finding that he cooperated with the Employees' Committee and assisteditafter it was organized but this is not a sufficient basis for finding that the Re-spondent initiated and formed it in the first instance. I am convinced that Beiserwas reluctant to have any kind of union representation among his employees.Hemade that clear to the employees more than once. I conclude, therefore, that theRespondent did not initiate or form the Employees' Committee. I find rather thatthis committee was organized by the employees and was the result of the dissatis-faction among the employees over the Respondent's new vacation policy and othergroup and individual grievances which the employees then had against the Re-spondent.Nor am I convinced that the Respondent initiated or formed theIndependentWhen Beiser was told by the members of the Employees' Committeeon October 30 that they intended to organize an insideunionto represent the em-ployees for collective-bargaining purposes as well as grievances, he was surprisedby this announcement.He then told them he would not even discuss their grievancesuntil they showed proof that the inside union they were planning to form representeda majority of the employees.He testified he did this in the hope that if Local2219 was defeated at the election which was to be held on November 5, the em-ployees would give up the idea of forming the inside union and be content with theEmployees' Committee.When after the election, the Employees' Committeemembers insisted upon proceeding with their plan to form the inside union he wentalong and cooperated with it when it was organized.This is not to say that he everwanted the Independent in the first instance.The evidence in the record indicatesotherwise and I so find. I conclude therefore that the Respondent did not initiateor participate in the formation of the Independent.2.The alleged support contributed by the Respondent to the formation andadministration of the Employees' Committee and the IndependentThe record is clear that after Beiser was informed by Miller sometime aroundOctober 26 that the employees wanted an Employees' Committee to discuss andsolve production and employee problems, including grievances, with a board ofsupervisors,Beiserwent along with the idea because he had a similar organizationat the Marana Airbase and had had good results with it from the Respondent's BEISER AVIATION CORPORATION427point of view.There isno doubt in my mind that he instructed his supervisorsto permit Miller to organize the Employees'Committeeon the base and cooperatewith himin any way they could.That the supervisorsreceived these instructionsisevident from the freedomwith whichMillermoved around the base duringwork hours on October 26, 27, and28 getting his Employees'Committeemembersselected bythe employees in each section during work hours, despite the rule againstunion activities duringworkhours which the Respondent had announcedon October23, 1959.Andwhen the members of the Employees'Committeemet for the firsttime on October30, he allowed them to gather together during working hoursin one of the Respondent'sbuildings on the base,paid those membersof the Com-mittee who were thereon their working,time for the time they lost from their workto attend the meeting,and provided the Committeewitha secretary to take theminutes of the meeting.All of this assistance to its employees under normal cir-cumstances possibly would not be considered a violation.SeeCoppusEngineeringCorporation v. N.L.R.B.,240 F. 2d 564, 570 (C.A.1); N.L.R.B. v. ValentineSugars,inc.,211 F. 2d 317, 320 (C.A. 5). But theEmployees'Committee,as contemplatedby the employees,was to perform some of the functions of a labor organization asdefined inour Act SeeN.L.R.B. v. Cabot Carbon Company,360 U.S. 203.Anditwas formed by the groupof employees that was opposedto Local2219's efforts torepresent the employees,at a critical periodwhen Local2219 was attempting toinduce the employees to select it as their collective-bargaining agent and it had apetition for certification then pending before the Board.Under thesecircumstances the assistancewhich theRespondent gave the Em-ployees' Committee was a violation of Section 8(a) (2) ofthe Act.SeeN.L.R.B. v.Summers Fertilizer Company, Inc.,251 F. 2d 514 (C.A.1);N.L R.B. v. BrownPaper Mill Co.,108 F. 2d 867 (C.A. 5), cert. denied 310 U.S. 651.The Respondentgave the same assistanceto theEmployees'Committee memberswhenthey formedthe Independent.He allowed them to solicit memberships forthe Independenton the base during work hours, allowedthe membershipblanks tobe mimeographed by its clericalsin the companyoffice,oncompany paper, andallowed the committee members to meet on company premises duringwork hours,paying those members who attended the meeting on company time for the time thatthey lost from their work.He alsoallowed theIndependent to use the services ofthe company attorneyboth beforeand at the hearing in these proceedings.Quiteapart from these separate acts of assistance given by the Respondent to the Inde-pendent, the Independent was the successorto ifnot the same organization whichwas previously called the Employees'Committee and as such it was taintedwith theunlawful assistance previously given by the Respondent to the Employees' Com-mittee.SeeTappan Stove Company,174 F. 2d 1007 (C.A. 6). 1 thereforeconcludethatthe Independent was unlawfully assisted by the Respondent in violation ofSection 8(a)(1) and(2) of the Act.'3The allegeddominationby theRespondent of affairsof the Employees'Committeeand of the IndependentGeneral Counsel'srepresentative contendsthattheRespondent dominated theaffairs of both the Employees'Committee and of its successor the Independent. I donot find any evidence in the record to support this contention.As indicated above,the employees themselves formed boththe Employees' Committeeand the Independ-ent.The decision of the members of the Employees'Committee to expand its func-tions and convert it into a regular independent labor union was their own and it cer-tainly was not inspiredby theRespondent.On November11, 1959, the Employees'Committee members wished to begin discussions on the Respondent's vacation policyand other grievances of the employees against the Respondent but Beiser put themoff and insistedthat theysubmit proof of majority representationand adopt theirconstitution and elect officers first.The members of the Employees'Committee donot appear to have been subservientto theRespondent'swishes.If theyhad been theIndependent would never have been born.There is no evidence in the record to sup-port a finding that the Employees'Committee was dominatedby theRespondent.I In view of this finding I do not consider it necessary to decide whether arealquestionof representation on Local 2219'spetition still existed after the election of November 5,and whether the Respondent'saction in recognizing and executing a contract with theRespondent on February 8, 1960, was a violation of Section 8(a) (2) of the Act under theBoard'sMidwest Pipingdoctrine(seeMidwe8t Piping if Supply Co, Inc,63 NLRB 1060)Were it necessary for me to decide these issues I would find that this conduct of theRespondent was an additional violation of Section 8(a) (2) of the Act. SeeNationalContainer Corporation,103 NLRB 1544,enfd. 211 F 2d 525 (C A. 2). 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnd it does not appear also that the Independent's affairs or policies were dictatedor controlled by the Respondent.On the contrary I find that the Respondent wascompelled to recognize and bargain with the Independent when it was organized afterLocal 2219's defeat at the election of November 5, 1959.Almost all of the em-ployees of the Respondent's aircraft maintenance department were in favor of anindependent union representing them after Local 2219's defeat because they hadsome real grievances against the Respondent at that time which they desired shouldbe handled by a militant and truly independent organization. I conclude, therefore,that the Respondent did not dominate the affairs of either the Employees' Committeeor the Independent in violation of Section 8(a) (2) of the Act.D. The alleged 8(a) (3) violations1.The discharge of Fred Keas on November 24, 1959Fred Keas was, prior to his discharge on November 24, 1959, employed by theRespondent as a mechanic in the jet engine field maintenance section of its aircraftmaintenance department.This section was new on the base and it was necessaryfor the Respondent to hire and train new personnel to do this work.Keas was oneof the few mechanics it hired to work on jet engines who had any previous experiencewith this type of engine.During the period prior to December 1959, the new andinexperienced employees hired in this section were assigned to work with an ex-perienced mechanic to learn the work. In the latter part of October 1959, theRespondent hired a new and inexperienced employee in this section named FranciscoPerez.He was assigned to work with Keas who was expected to train him and checkhis work.On November 9, 1959, Keas and Perez were assigned to perform a 100-hourinspectionjob ona jet engine.This involved the dismounting of the completeengine, the removal and checking of its various parts, and the reassembling of theengine.Under the procedure followed by the Respondent, a worksheet containinga short description of the main parts of the engine to be removed and checked wentalong with the engine.The particular employee who dismounted, checked, andreassembled each part was required to initial the item so as to indicate that he haddone the work on that part of the engine.On the day in question Keas instructedPerez to work on the rear part of the engine to dismount, remove, and check andthen reassemble a part known as the exhaust diffuser.This part consisted of a mainbearing which revolved around the motor shaft.The bearing is covered by a steelaluminum plate, called a baffle, which had the function of protecting the bearing frombecoming overheated and to diffuse cool air around the bearing.After theengine iscompletely dismounted, checked, and reassembled, the mechanic in charge is requiredto call an inspector to sign off the engine to the testing room as being ready for atest run of the motor.The inspector does not check the work which the mechanicsperform on the internal parts of the engine, his sole function being to check that theengine has been reassembled and is ready for the test run.On the day in question,Keas called the inspector after the engine that he and Perez had worked on wascompletely reassembled and it was signed off for a testrun inthe testing block lo-cated in a room adjoining the jet engine mechanics shop.Keas initialed all of theitems on the worksheet, including the exhaust diffuser, indicating that either he haddone the work himself or Perez, his learner helper, had done the work under hissupervision.The engine returned from the test block marked with a yellow tagindicating it was serviceable and ready for installation in an aircraft. It was placedin a certain area of the shop where the serviceable engines are lined up for deliveryto the flight line for installation in aircraft.On the following day, Keas and Perez were assigned to make an inspection check.While he was preparing his tools to work on the new engine Keas noticed a numberof bolts and a baffle plate in the rear section of the dock where he and Perez worked.He suspected that Perez had failed to install the baffle plate over the bearing of theexhaust diffuser on the engine which they had worked on the previous day.Appar-ently he had not checked Perez' work the previous day to see if he had properlyremounted the exhaust diffuser- with the baffle plate because he went to Perez andasked him if he had left out the baffle when he reinstalled the bearing in the exhaustdiffuser.Perez told him he thought he had but he was not so sure when Keas showedhim the baffle and the bolts he had found in the rear of the dock.Keas then wentto his acting crew chief, David Byrd, and to the aircraft inspector who had originallysigned off the engine to the test room and asked them to grant him permission todismount the exhaust diffuser to see if the baffle was missing.They granted himpermission to do this and he dismounted the part in question.He discovered thatthe baffle had not been installed by Perez.While he was reassembling the exhaustdiffuser,Sprayberry,the jet engine shop supervisor,saw him and asked him why he BEISER AVIATION CORPORATION429was working on an enginewhichhad already been tested and was marked with ayellowtag for delivery to the flight line.Keastold him hehad "messed things up"and explainedwhathad happened.Sprayberrywatched him until he completed thework and merelycommented that it was a seriouserror.After Keasfinished thereassembly of the exhaust diffuser, he called the inspector again who told him theengine wouldhaveto be retested.Instead of placing the engine in the area wherethe engines to be tested were lined up, Keas left the engine on the line where theserviceable engines wereplaced for deliveryto the flightline.Sprayberrynoted thisbut didnot say anything at first expecting that Keas would have the engine movedover to the testing line.After aboutone-halfhour he went to Keas andasked himwhy he had left theengine on the serviceable engine line with the yellow tag still onit.Keas replied that he hadnot thoughtabout it and commentedthathe did notbelieve that the engine needed retesting.Sprayberryordered him to move theengine over to the testing line and to remove theyellowtag from it.Two days laterSprayberrymade a report of the incident to Department Head Slack and recom-mended Keas' discharge for carelessness and indifference to hiswork.Slack wasleaving thebase that dayto go to Floridafor about10 days.The reportremainedon Slack's desk until he returnedon November23.Slack thentookthe report toPresident Beiser who hesitated about taking action to discharge Keas knowing hehad been an active leader ofthe Local 2219movement.He asked Slackto checkthe factscarefully andreportback tohim.Slack consultedwith Sprayberryto clearup some detailsof the report.On the following morning November 24, Slack re-ported toBeiser againand told him that the factsas reported by Sprayberry wereaccurate.Beiser then instructed Slack to have the dismissal papers prepared butnot to deliver them to Keas until he interrogated him to ascertainwhether the factsas reportedby Sprayberrywere accurate.Keas was then called to Slack'sofficewhere he was interrogated by Slack concerning the incident in the presence of Spray-berry.Keas admitted that he had signed off the worksheet certifying that the workhad been properly done on the exhaust diffuser and that he had failed to check theworkof Perezbeforehe reassembled the exhaust diffuser.He also admitted that hebecame awarethat the bafflehad not been installed in the exhaust diffuser when theengine had returned from the testing room and was on the serviceable line with ayellowtag on it.After hearing these admissions,Slackdelivered the dismissal paperstoKeas.The GeneralCounsel'srepresentativecontends that Keas was discharged becauseof hisprevious activities on behalf ofLocal 2219.To prove thiscontention, hesubmitted evidencethatother employees had omitted parts from engines that theyhad workedon and thattheyhad not been discharged.The Respondent's counselcontends that in all of these incidents the mechanics had discovered the omissionbeforethe engine was sent to the testing room and it was corrected.I have ex-amined all of the incidentscited bythe General Counsel's representative and findthat in none of them had the engine been tested and put on the serviceable linebeforethe errorwas discovered.The Respondent's counsel argued that the gravamanof the error committed by Keas which the Respondent considered as gross negligencewarranting his discharge was his certification of Perez' work as proper withouthaving checkeditbefore the exhaust diffuser was coveredand by theserious conse-quences whichmight have ensued had not Keas,by a fortuitous circumstance, dis-coveredthe missingbaffleplate before the engine was installed in aircraft.Beisertestified that whenthe incident was reportedto him he had no doubt that the AirForce would require himto dischargeKeas if itbecame aware of his carelessness.Under the contract whichthe Respondenthad withthe Government it was obligedto dischargeany employee who endangered the safety of anyAir Force propertyor personnel.Had he decidedto retain Keas and theAir Forcerepresentativeon the basediscovered what had occurred,he would have been criticizedfor not tak-ing action to discharge Keas and hewould havebeen ordered to do so.He furthertestified that when Slack reportedto him on the morningof November 24 that thefacts as reportedby Sprayberrywere accurate,he felthe had no choice in the mat-ter and that he was obligedto dischargehim underthe termsof the contract hehad with the Government.In this case,the vital issueto be decided is whetherBeiser believedthe report ofhis supervisorsthat Keas was guilty ofgross negligencein theperformance of hiswork and that he dischargedhim for that reason.SeeFrosty Morn Meats, Inc.,127NLRB 1586;N.L.R.B. v. John S. Swift Company, Inc.,277 F. 2d 641 (C.A. 7).After a carefulanalysis of all of the evidence in the record dealing with the dis-charge of Keas, I cannot say that Beiser acted unreasonably in the matter and thathe did not discharge Keas for carelessness in the performance of hiswork.So faras the record shows it was not unreasonable for Beiser to creditthe report made bySprayberry.In Beiser's eyes,therefore,Keas had committed an act of gross negli- 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDgence in the performance of his work which could have led to serious consequences.He also believed that the contract which he had with the Government required himto discharge Keas. In deciding whether Beiser discharged Keas for his carelessnessin not checking the work of his helper before the exhaust diffuser was reassembledand the engine sent to the testing room, consideration should be given to the pur-pose of the contract provision which required the Respondent not to retain in itsemploy any person who in the opinion of the Air Force commander could be a po-tential danger to the safety of Air Force property and to personnel using that prop-erty.This provision was included in the contract to prevent the Respondent fromoverlooking serious errors of work performance on the part of its employees whichmight cause damage to the Air Force aircraft or injury to the instructors and cadetpilotswho used such aircraft. In view thereof, Keas' act of carelessness was notan inconsequential matter to Beiser and I cannot say that he was not dischargedtherefor.Under all the circumstances, I am not satisfied that the complaint'sallegations in Keas' case are supported by a preponderance of the evidence. I shalltherefore dismiss the complaint insofar as it alleges that Keas was discharged inviolation of the Act.2.The alleged coercion and discrimination against employee David Byrd duringthe hearingEmployee David Byrd was one of the active adherents of Local 2219 during thetime that it was engaged in the campaign to be certified as the bargaining agent ofthe Respondent's aircraft maintenance employees.During that period he was work-ing in the Respondent's jet engine field maintenance section as a combination plantclerical and minor supervisor, spending about half of his time making production andwork progress control records of the work being performed by the mechanics in.the jet engine zoom and the remainder of his time checking and expediting the workof the mechanics.Byrd had always aspired to becoming a full-fledged supervisorof the jet engine section and he expected that when that section was permanentlyorganized by the Respondent, he would be given the job of crew chief.However,when the permanent organization of the jet engine section was accomplished inthe early part of December 1959, the job of crew chief went to another employeenamed Eduardo Leal.Byrd was then given the full-time job of making workprogress and other production control reports of the work being performed in thejet engine room.His new job did not require him to check the quality of thework of the mechanics working in that room. This function and responsibility wasassigned to the new Crew Chief Edwardo Leal.During the hearing, and specificallyon May 5, 1960, Byrd was called as a witness of the General Counsel to testifyconcerning the quality of work being performed in the jet engine room to supportthe General Counsel's contention that serious errors in work performance frequentlyoccurred and that the Respondent's supervisors took no action against the employeescommitting these errors except in the case of Fred Keas.During this testimony, Byrd testified that after Leal became crew chief therewere several incidents of employees omitting parts of engines and that in someinstances these defects were not discovered until the engines were about to be in-stalled in aircraft.Byrd testified that he knew of at least two of these incidentsand that Leal had not taken action to recommend disciplinary action against theemployees involved.However, Byrd refused to mention the names of the employeesinvolved in these incidents, and was vague about the time when they occurred.Re-spondent's counsel made no attempt during cross-examination to press Byrd for moredetails concerning the identity of the employees involved in these incidents.At theend of the hearing session of May 5, 1960, the hearing was adjourned by the TrialExaminer, at the request of the Respondent's counsel, until May 17, 1960.When Byrd reported for work on the morning of May 6, his supervisor, HoustonSprayberry, told him that he had made some broad statements on the witness standconcerning the poor work being performed by the mechanics in his section.Hethen ordered Byrd to sit at a table which had been placed in the middle of the jetengine room and instructed him to make a full report of all of the instances of em-ployees leaving parts out of engines they had worked on and especially those inwhich the engines had been sent to the flight line for installation before the errorwas discovered and to give .the names of the employees involved in these incidentsas he intended to investigate the whole matter.At first Byrd refused to make thereport because he did not wish to reveal the names of his fellow employees fearingthat they might loose their jobs but later consented to do so. Byrd then asked Spray-berry to be excused from work that day as he felt sick. Sprayberry allowed him togo home. On Monday, May 9, 1960, Byrd did not report for work but did so onthe following day.On that day he told Sprayberry that it would take him some timetomake the report because he would have to search his memory to remember all BEISER AVIATION CORPORATION431the details of the incidents and the names of the employees involvedSprayberrytold him he could takeallthe time he wantedByrd remained at thetable for thenext 3 days reading company material which Sprayberry gave him to read to assisthim in making the report.On Friday, May 13, Byrd asked Sprayberry if he was being stationed at thetable in the middle of the jet engine room pursuant to President Beiser's instruc-tions.Sprayberry told him that it was his own idea and not Beiser'sByrd thentold Sprayberry that if Beiser had not ordered his being seated at the table, hisbeing put there was a mistake but Sprayberry answered that he did not think soOn Monday morning, May 16, Sprayberry ordered him to work as -a mechanic inone of the docks with a new and inexperienced manByrd testified that he toowas not expei ienced in dismounting and mounting jet engines and both he and theother man had difficulty in putting the engine together.After the inspection workwas done at noontime of that day,he went to the cafeteria located on the base andthere saw President Beiser seated at a table having a cup of coffee with his attorney.Approaching Beiser he requested permission to talk to him piivately for a fewminutes.Beiser agreed and moving over to another table Byrd asked Beiser whetherhe knew that Sprayberry had kept him seated at a table in the jet engine room forseveral days dun ing the previous week and that he did nothing but read companymaterial and that he then had put'him to work as a mechanic in the docks.Beiserreplied he knew about'his being assigned to the table because he had instructedSprayberry to relieve him of all other work and to get a full report on all theincidents of employees doing careless work of which he had knowledge.Byrd testi-fied that when he told Beiser that Sprayberry 'had put him to work as a mechanicthat morning,Beiser expressed surprise and told him he would see Sprayberry aboutthat.Byrd further testified that at one point in the conversation Beiser told himthat the manner in which he had testified at the Board hearing had made him andSprayberry look like "horses' asses" and that he would be kept at the table until heshowed some loyalty to the Respondent.At 3 30 that afternoon Sprayberry cameto him at the dock whcie he was working and ordered him back to the tableHewas still there on the following day when the hearing was resumed and he was re-called to testifyWhen President Beiser was called as a witnessby theRespondent's counsel hewas asked whether he had had a conversation with employee Byrd on the previousday in the lunchroom at the base.Beiser testified that the only conversation thathe had with Byrd at that time was that Byrd came to him protesting that Sprayberryhad put him to work as a mechanic.I do not credit Beiser's testimony that thiswas the only conversation he then had with ByrdIfind rather that the conversa-tion which took place between them at that time was that which Byrd gave whenhe testified again on May 17, 1960.In view of Sprayberry's failure to deny or contradict Byrd's testimony concerningthe treatment he received from Sprayberry following the giving of his testimony onMay 5, 1960,1find that Sprayberry removed Byrd from his regular job of makingproduction and work progress reports and that he assigned him to a table in themiddle of the jet engine room with the statement that he was being put there becauseof the manner in which he had testified on the previous day. I also find that PresidentBeiser was aware of Sprayberry's treatment of Byrd during the period in questionand that he told Byrd on May 16, 1960,that he had instructed Sprayberry to takehim off his regular job and to sit him at the table in the middle of the jet engineroom until he showed some loyalty to the Respondent.I also find that Beiser toldByrd that he was being given the treatment he was receiving because of the mannerin which he had testified against the Respondent at the Board hearing.There is no doubt in my mind that the above-described conduct of the Respondenttoward Byrd was violativeof the ActThe vital issue here is not whether the Re-spondent was entitled to know the details of the incidents about which Byrd hadtestified at the Board hearing.Had the Respondent or its attorney sought theinformation from Byrd subsequent to his having testified in the proper manner toprepare its defense or to avoid a repetition of the incidents,no violation couldbe foundBut where,as here,the Respondent took measures against Byrd whichbe and the other employees considered as a reprisal for the manner in which hehad testified at the hearing,a different situation is presented.In the first placethe Respondent made no explanation why it was necessary to seat Byrd in the middleof the jet engine room to make the ieport.Obviously this step was taken to putByrd on display as an object lesson to the other employees that giving testimonyagainst the Respondent would result in similar treatmentSecondly the removalof Byrd from his regular job of keeping records and his being put to work as anordinary mechanic after a period of isolation at a table placed in the middle of thejet engine shop could not fail to bring home to the other employees that giving 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestimony against the Respondent at a Board hearing was a risky thing to do. I haveno difficulty in finding that this conduct of the Respondent was calculated to intimi-date and coerce other employees not to give damaging testimony against the Respond-ent at a Board hearing.This conduct was clearly violative of Section 8(a)(1) ofthe Act andI so find.There is no question also that the change in Byrd's workconditions was motivatedby thetestimony he gave against the Respondent whenhe testified on May5, 1960.Thisconstituted a violation of Section 8(a)(4) ofthe Actbut the General Counsel saw fit to allege it as a violation of Section 8(a) (3)instead.I do not deem it necessary to here decide whethereverydiscriminationwhich is violative of Section 8(a) (4) ofthe Actis also a violation of Section 8(a) (3)of the sameAct.I do notdecide here whether the Respondent's conduct towardByrd after he testified was violative of Section 8(a)(3) as well as of Section 8(a)(1)inasmuch as the remedy necessary to effectuate the policiesof the Actwould be iden-tical in either case.The Respondent's conduct was not only a flagrant violationof the employees'rights underthe Act butalso a serious interference with the orderlyprocesses of the Board and it should be condemned.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent,set forthin section III, above,occurring inconnection with its operations set forth in section I, above,have a close,intimate, andsubstantial relation to trade, traffic, and commerce in the several States and tendto lead to labor disputes burdening and obstructing the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices,I shallrecommend that it cease and desist therefrom and take certain affirmative actionwhichwill effectuate the policiesof the Act.Having found that the Respondent coerced and discriminatorily changed the workconditions of David Byrd,because of his testimony against the Respondent in theseproceedings,I shall recommendthat,if it did not already do so prior to the issuanceof this report and recommendation,it restore him to the same conditions of workwhich he enjoyedprior to May5, 1960,the date when he testified against the Respond-ent in these proceedings.Having found that the Respondent contributedunlawful assistance and supportto a labor organization,the Independent,I shall recommendthat theRespondentcease anddesist from such conduct.Having foundfurther thatRespondent hasrecognized the Independentas the bargainingagent of the employees working in itsaircraftmaintenance and supply departments,and that said Independent was unlaw-fully assistedby theRespondentprior to saidrecognition and bargaining, I shallrecommendthat theRespondentwithdraw andwithhold recognition from the Inde-pendent as the exclusive bargaining representative of its employees and that it ceasegiving effect to any agreement,oral or written,granting the Independent such recog-nition.Nothingin this recommendation,however, shallbe deemed to require theRespondentto vary thosewages, hours of employment,rates of pay,seniority, orother substantialprovisions in its relationswith its aircraftmaintenance and supplydepartmentemployeesthat theRespondentmay have establishedin the performanceof said agreementor to prejudicethe assertionby such employees of any right theyhave thereunder.In addition,nothing inthis recommendation will prevent theemployees,after the unfair labor practicesfound herehave beenremedied and theconditions for a freechoice established,from adopting representationfrom their ownranks or any other kindof representation,if such be their genuine desire, unfetteredby employerinterference and assistance.Upon the basis of the foregoingfindings of fact,and upon theentire record inthe case,Imakethe following:CONCLUSIONS OF LAW1.Beiser Aviation Corporationis,and at all times relevant hereto was,engagedin commercewithin themeaning ofSection 2(6) and (7) of the Act.2.TheBeiser AviationCorporation Employees' CommitteeatMooreAirbase andits successor,theMooreAir BaseIndependent EmployeesAssociation,are, and atall times relevant hereto were, labor organizationswithin themeaning of Section2(5) of the Act.3.MillwrightandMachineryErectors Local Union No. 2219,of the UnitedBrotherhood of Carpentersand Joinersof America, AFL-CIO,is a labor organiza-tion within the meaning of Section2 (5) of the Act. BEISER AVIATION CORPORATION4334.By contributing assistance and support to the formation and administration ofthe Beiser Aviation Employees'CommitteeatMoore Airbaseand to its successor theMoore AirBase Independent Employees Association as heretofore described, theRespondent has engaged in and is engaging in unfair labor practice within the mean-ing of Section 8(a) (1) and(2) of the Act.5.By making threats against,givingwarnings of discharge to, and restrictingthe movementsof,Local 2219supporters to prevent them from engaging in unionactivities duringworkhours while it did not have a rule against such activities ineffect at Moore Airbase, and later, after it adopted such a rule, applying it in a dis-criminatory manner so as to permit supporters and representatives of the Employees'Committee and its successor the Independent to freely engage in such activitiesduring workhours, the Respondent engaged in a violation of Section 8(a) (1) ofthe Act.6.By giving warnings and making other statements to its employees to the effectthat the Air Force didnot approve of unionization of its employees and would closedowntheMoore Airbase if they selected Local 2219 as their collective-bargainingagent,the Respondent violated Section8(a) (1) of the Act.7.By promising its employees support and assistance in getting Air Force ap-proval for benefitssought by them, if such approval was necessary,in order to inducethem to select an independent union as their bargaining agent and telling them thatsuch assistance would not be forthcoming if they selectedLocal2219 as their bargain-ing agent at a forthcoming Board election,the Respondent violated Section 8 (a) (1)of the Act8.By discriminatorily excluding representatives of Local2219 fromengaging inunion activities onMoore Airbasewhile permitting representatives of the Employees'Committee and its successor,the 'Independent,to carryon such activities on saidbase, during both working and nonworking time, the Respondent violated Section8(a)(1) of the Act.9.By coercing and discriminatorily changing the conditions of work of employeeDavidByrd because of his testimony against the Respondent in these proceedings,the Respondent violated Section8(a)( I) of the Act.10.The aforesaidpracticesof theRespondent are unfair labor practices affectingcommercewithin themeaning of Section 2(6) and(7) of the Act.11.By distributing and soliciting its employees to wear campaign material advo-cating the rejectionof Local2219 as the bargaining agent of its employees at aforthcoming Board election,the Respondent did not violate Section 8(a)(1) of theAct.12.Bydischarging employee Fred Keas on November24, 1959,the Respondentdid not violate Section 8(a) (1) and(3) of the Act.[Recommendations omitted from publication.]BeiserAviation CorporationandMillwright and MachineryErectors Local Union No. 2219, of the United Brotherhoodof Carpenters and Joiners of America,AFL-CIO.Case No.923-CA-1036.January 23, 1962DECISION AND ORDEROn February 20, 1961, Trial Examiner Sydney S. Asher, Jr., issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in and was not engaging in any ofthe unfair labor practices alleged in the complaint and recommendingthat the complaint be dismissed in its entirety, as set forth in theIntermediate Report attached hereto.Thereafter, the General Coun-sel filed exceptions to the Intermediate Report and a supporting brief.135 NLRB No. 34.634449-62-vol. 135-29